Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 1 of 94




           EXHIBIT 6
       Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 2 of 94



    IN THE HIGH COURT OF JUSTICE                                    Claim no. CL-2019-000723
    BUSINESS AND PROPERTY COURTS OF
    ENGLAND AND WALES
    COMMERCIAL COURT (QBD)
    B E T W E E N:

                                           (1) VALE S.A.
                                     (2) VALE HOLDINGS B.V.
                                  (3) VALE INTERNATIONAL S.A.

                                                                                       Claimants

                                                 and

                                (1) BENJAMIN (BENY) STEINMETZ
                                      (2) DAG LARS CRAMER
                                        (3) MARCUS STRUIK
                                         (4) ASHER AVIDAN
                                       (5) JOSEPH TCHELET
                                          (6) DAVID CLARK
                                     (7) BALDA FOUNDATION
                            (8) NYSCO MANAGEMENT CORPORATION

                                                                                      Defendants




                                   PARTICULARS OF CLAIM




                                            OVERVIEW 1


1.    On 30 April 2010, Vale S.A. (“Vale”) entered into a joint venture agreement (the “JVA”) with
      BSG Resources Limited, a company incorporated in Guernsey (“BSGR”).


2.    Pursuant to the JVA, Vale purchased 51% of BSGR’s 100% interest in another Guernsey
      company called BSG Resources (Guinea) Limited (the “Shares” and “BSGR Guernsey”).
      BSGR Guernsey held Guinean mining licences via its 100% interest in a Guinean company
      called BSG Resources (Guinea) SARL (the “Mining Licences” and “BSGR ProjectCo”). The
      Mining Licences conferred valuable rights to explore and exploit iron ore reserves found in
      the Simandou region of southern Guinea.




1    This overview is served pursuant to CPR PD 16 para 1.4 and paragraph C1.2(c) of the
Commercial Court Guide and is without prejudice to the particulars of claim as set out below.



                                                1
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 3 of 94



3.   On the same day, Vale, BSGR and BSGR Guernsey entered into a shareholders’ agreement
     relating to the interests of Vale (51%) and BSGR (49%) in BSGR Guernsey (the “SHA”), the
     material terms of which are set out below.


4.   In return for the Shares, and in accordance with the terms of the JVA, Vale procured the
     payment of US$500 million to BSGR on 30 April 2010 and subsequently made or procured
     the making of payments exceeding US$746 million in connection with the joint venture.

5.   Vale’s entry into the JVA and SHA was induced by a number of fraudulent misrepresentations
     made by BSGR (as has been established in related arbitral proceedings which are publicly
     available) and by the Defendants, the particulars of which are set out below. Without prejudice
     to those particulars, in essence the misrepresentations made by the Defendants were:


       5.1.    That the Mining Licences were not procured by corruption or bribery.


       5.2.    That BSGR and its associated companies in Guinea did not use agents,
               intermediaries and consultants inter alia in obtaining the Mining Licences, except
               those which had been disclosed to Vale. The agents, intermediaries and
               consultants not disclosed to Vale included Frédéric Cilins, Ghassan Boutros,
               Pentler Holdings Limited and Mahmoud Thiam.

6.   Those representations were false as set out in detail below. By way of example only:


       6.1.    The grant of the Mining Licences was procured by the bribery of Ms Mamadie Touré
               (“Mme Touré”), the fourth wife of the then Guinean President, Lansana Conté.
               Mme Touré was granted a 5% indirect interest in the “Simandou iron ore project”
               through a shareholding in a BSGR affiliate; and she was later paid millions of
               dollars in relation to that interest, for assisting BSGR in obtaining the Mining
               Licences, and (after President Conté’s death) in an attempt to buy her silence.
               Mme Touré assisted with the grant of the Mining Licences by exerting influence on
               President Conté and other Guinean ministers.


       6.2.    In 2009/2010, following President Conté’s death, the BSGR Group (as defined
               below) needed the new Guinean regime to confirm the validity of the Mining
               Licences. They used the newly appointed Minister of Mines, Mahmoud Thiam
               (“Thiam”) to achieve this end. Thiam acted in a dual capacity and in conflict of
               interest: as Minister of Mines for Guinea and as adviser and consultant to BSGR
               and its affiliates. His air travel was paid for by BSGR and he received bribes of at
               least US$5 million in return.



                                                  2
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 4 of 94




       6.3.    The other individuals and entities listed at paragraph 5.2 above played important
               roles in the bribery and corruption associated with the BSGR Group obtaining the
               Mining Licences. Frédéric Cilins (“Cilins”) was a key liaison with Guinean officials
               and acted as the BSGR Group’s agent on the ground in Guinea. He attended
               meetings with President Conté at which the Mining Licences were discussed, made
               payments to Mme Touré in return for her assistance in obtaining the Mining
               Licences, and travelled to meet Mme Touré in Florida in early 2013 to convince her
               to destroy incriminating documents and give false testimony. Ghassan Boutros
               (“Boutros”) was also involved in channelling money to Mme Touré; and Pentler
               Holdings Limited (“Pentler”) was an intermediary through which Mme Touré held
               her 5% indirect interest in BSGR ProjectCo and that was also used to channel
               money to Mme Touré and others.

7.   As is explained below, the First Defendant is the principal ultimate beneficiary of the BSGR
     Group, with his interest held through the Seventh and Eighth Defendants. The Second to
     Sixth Defendants were each senior executives within the BSGR Group at the time the JVA
     and SHA were entered into; and they were each handsomely rewarded for the part they
     played in inducing Vale to enter into the same.


8.   As is explained below, the Defendants each knew that the representations were false or were
     reckless as to their truth. Further, they were each party to a conspiracy to conceal the true
     position from the Claimants by making fraudulent misrepresentations.

9.   The Government of Guinea (“GoG”) revoked the Mining Licences by a Presidential Decree
     dated 17 April 2014 and Orders dated 18 and 23 April 2014, on the basis that they had been
     procured by bribery.

10. But for the fraudulent misrepresentations and conspiracy, Vale would not have entered into
     JVA and SHA and the Claimants would not have made and/or procured payments pursuant
     to the JVA and SHA. The Claimants have therefore suffered loss in the amount of US$1.246
     billion (the aggregate amount paid pursuant to those agreements) plus interest. They have
     been unable to recover that loss from BSGR, despite an arbitral award in Vale’s favour dated
     4 April 2019 (the “Award”).

11. Finally, in circumstances in which the JVA has been rescinded for fraudulent
     misrepresentation (by, at the latest, the delivery of the Award), the Claimants are entitled to
     and make a proprietary claim to the traceable proceeds of the funds paid thereunder.




                                                 3
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 5 of 94



                                       SECTION A: PARTIES

The Claimants

12. The First Claimant (defined above as “Vale”) is a company registered under the laws of Brazil.
    It is the ultimate holding company of one of the world’s largest mining and related logistics
    groups. Vale is, amongst other things, the world’s largest producer of iron ore.


13. The Second Claimant (“Vale Holdings”) is a company registered under the laws of the
    Netherlands, and is a wholly owned subsidiary of Vale. Pursuant to a merger completed on
    31 October 2019, Vale Holdings acquired all of the rights of an Austrian company called Vale
    International Holdings GmbH (formerly called Vale Austria Holdings GmbH, “Vale Austria”).
    Until the merger, Vale Austria was wholly owned by Vale, and was the entity nominated by
    Vale under the JVA as the purchaser of the Shares (being entered on the BSGR Guernsey
    share register on 30 April 2010). It made capital contributions to BSGR ProjectCo of at least
    US$54 million to fund (inter alia) a feasibility study in relation to the Mining Licences. Vale
    Austria remained on the BSGR Guernsey share register until the Shares were transferred
    back to BSGR on 13 March 2015 pursuant to a share purchase deed.


14. The Third Claimant (“Vale International”) is a company registered under the laws of
    Switzerland. It was on 30 April 2010 and remains a wholly owned subsidiary of Vale. On 30
    April 2010, Vale International, acting on the instructions of Vale, paid the sum of US$500
    million to BSGR pursuant to the JVA. Vale International also contributed a further US$581
    million to the joint venture by way of promissory notes, which remain unpaid.

The Defendants
15. The First Defendant (“Steinmetz”) is a businessman domiciled in Israel. He holds or has held
    (whether directly or indirectly) interests in a range of mining, real estate and other projects.
    Certain of those activities were, at all material times, and are conducted through the BSG
    Resources group of companies, which Mr Steinmetz founded in about 2003 (the “BSGR
    Group”). Further particulars of the BSGR Group are given in paragraph 28 below.

16. At all material times (including on 30 April 2010 when the JVA and SHA were entered into):

       16.1.    The Seventh Defendant (“Balda”) wholly owned the Eighth Defendant (“Nysco”),
                which in turn wholly owned BSGR. As pleaded below, Steinmetz and his family
                are the only beneficiaries of Balda (Steinmetz having been described as the sole
                first-class beneficiary). The Shares were therefore ultimately held by Balda for the
                benefit of Steinmetz and his family members.




                                                 4
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 6 of 94



       16.2.    Steinmetz was presented as an ‘adviser’ to Balda and the BSGR Group. In fact,
                Steinmetz controlled all material decisions relating to the BSGR Group and BSGR
                (including BSGR’s sale of the Shares and entry into the JVA with Vale).

17. Steinmetz was the principal beneficiary of the US$500 million paid to BSGR under the JVA.
    For example, between May 2010 (after Vale paid US$500 million to BSGR) and December
    2012, Balda made payments from the said monies of over US$120 million to or for the benefit
    of Steinmetz and/or his family.


18. Steinmetz was found in the Award to have personally signed a certificate that made fraudulent
    misrepresentations, and he is currently facing criminal charges in Switzerland for bribery of
    Mme Touré in connection with the Mining Licences.


19. The Second Defendant (“Cramer”) is a businessman and provider of corporate advisory
    services resident in England. He is a close associate of Steinmetz, frequently liaising with
    Balda regarding Steinmetz’s personal affairs. Cramer was appointed as a non-executive
    director of BSGR in or around 2004, and he remains a director of the company. Cramer was
    at the relevant times also the sole ultimate beneficial owner of a company registered in the
    BVI called Onyx Financial Advisors Limited (“Onyx”) (and the related Onyx group of
    companies), to whom the day-to-day management of the BSGR Group was delegated. Balda
    and Onyx entered into a “Service Agreement” dated 4 November 1998 pursuant to which
    Onyx was engaged to provide such services as Balda and its underlying companies might
    require including fiscal, financial, administrative, advisory, corporate or other business
    services.

20. Cramer was closely involved in the negotiation of the JVA and SHA, made fraudulent
    misrepresentations to induce Vale to enter into those agreements, and was awarded a bonus
    of US$10 million in about April 2010 in return for the role he played in procuring Vale to enter
    into the same (of which at least US$3 million has been paid). In addition, Onyx was also
    awarded a bonus of US$2.5 million.

21. The Third Defendant (“Struik”) is a mining industry executive resident in South Africa. At all
    material times he held various appointments in companies within the BSGR Group, including
    in BSGR ProjectCo, BSGR Guernsey and BSGR Guernsey’s predecessor (a BVI company
    also called BSG Resources (Guinea) Limited (“BSGR BVI”)).


22. Struik was closely involved in the negotiation of the JVA and SHA, made fraudulent
    misrepresentations to induce Vale to enter into those agreements, and was awarded a bonus




                                                5
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 7 of 94



    of US$3 million in about April 2010 (of which at least US$2 million was paid) in return for the
    role he played in procuring Vale to enter into the same.


23. The Fourth Defendant (“Avidan”) is resident in Israel. He was appointed as President of
    BSGR ProjectCo in about mid-2006, and acted as the Guinean country manager for the
    BSGR Group from mid-2006 until about May 2010. Avidan was closely involved in the
    negotiation of the JVA and SHA, made fraudulent misrepresentations to induce Vale to enter
    into those agreements, and was awarded a bonus of US$3.75 million in about April 2010 (of
    which at least US$2.5 million was paid) in return for the role he played in procuring Vale to
    enter into the same.


24. The Fifth Defendant (“Tchelet”) is a chartered accountant resident in Israel. He joined the
    BSGR Group in 2003 and served as CFO of the BSGR Group until August 2008. From
    August/September 2008 onwards, he acted as strategic financial specialist for the BSGR
    Group. In these capacities, Tchelet visited Guinea on at least seven occasions between July
    2008 and June 2010. He was closely involved in the negotiation of the JVA and SHA, made
    fraudulent misrepresentations to induce Vale to enter into those agreements, and was
    awarded a bonus of US$1.2 million in about April 2010 (of which at least US$800,000 was
    paid) in return for the role he played in procuring Vale to enter into the same.


25. The Sixth Defendant (“Clark”) is a chartered accountant resident in Guernsey. He was
    appointed as a director of BSGR and as the BSGR Group’s treasurer in about March 2007.
    Clark also assumed the role of money-laundering reporting officer (MLRO) for BSGR. In
    addition, Clark was a director and MLRO of all BSGR Group companies incorporated in
    Guernsey from the later of March 2007 or the date of their incorporation (including for BSGR
    Guernsey upon its incorporation in February 2009). Clark was closely involved in the
    negotiation of the JVA and SHA, made fraudulent misrepresentations to induce Vale to enter
    into those agreements, and was awarded a bonus of US$250,000 in about April 2010 (of
    which at least US$180,000 was paid) in return for the role he played in procuring Vale to enter
    into the same.


26. The Seventh Defendant (defined above as “Balda”) is a Liechtenstein foundation established
    in about 1995. Balda holds 100% of the shares in Nysco (the Eighth Defendant). As noted
    above, Steinmetz, his wife Agnes, and the children of his marriage to Agnes are the
    beneficiaries of Balda. Balda made fraudulent misrepresentations to induce Vale to enter into
    the JVA and SHA. Balda also received and dealt with a substantial portion of the US$500
    million paid by Vale pursuant to the JVA.




                                                 6
        Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 8 of 94



27. The Eighth Defendant (defined above as “Nysco”) is a BVI company which holds 100% of
     the shares in BSGR. Its shares are held by Balda. It made fraudulent misrepresentations to
     induce Vale to enter into the JVA and SHA. Later, a large part of the initial consideration of
     US$500 million paid by Vale International pursuant to the JVA was transferred to Nysco by
     payments totalling approximately US$371.5 million, made (i) on 10 May 2010
     (US$22,000,000) (ii) on 18 May 2010 (US$145,100,716.77), (iii) on 25 May 2010
     (US$1,200,000) and (iv) on 12 July 2010 (US$203,200,000).



                             OTHER KEY COMPANIES AND INDIVIDUALS
The BSGR Group
28. At all material times, the BSGR Group has had a complex corporate structure. The constituent
     members of the BSGR Group relevant to this claim are identified in the schedules found at
     Appendix 1. Terms defined in that Appendix are adopted herein.

Mme Touré

29. Mamadie Touré (defined above as “Mme Touré”) was born in 1982 in Dubréka, Guinea. She
     married President Conté in 2000, becoming his fourth wife. Mme Touré moved to Sierra
     Leone in about early 2009, shortly after President Conté’s death in December 2008, and then
     moved to the United States in or around 2009. Mme Touré became a cooperating witness for
     the United States Department of Justice in about early March 2013 (see paragraph 103
     below).

Pentler and its principals

30. Pentler is a BVI company that, as pleaded below, was the vehicle through which Mme Touré
     held her 5% interest in BSGR BVI. Pentler’s other shareholders were Michael Noy, Frédéric
     Cilins and Avraham Lev Ran (“Noy”, “Cilins”, “Lev Ran”, collectively the “Pentler
     Principals”). Cilins and Noy are French; Lev Ran is South African (or was, at the relevant
     time, based in South Africa).

Boutros

31. Ghassan Boutros (defined above as “Boutros”) is a Lebanese businessman who owned and
     controlled a Guinean company called Logistics & Maintenance Services SARL (“LMS”). Over
     US$5 million was paid by the BSGR Group into Boutros’ control in 2009/10, purportedly by
     way of various consultancy payments. In fact, the money was to be used to pay bribes (in
     whole or in part), including US$998,000 paid to Mme Touré on about 3 September 2009.

Thiam




                                                7
       Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 9 of 94



32. Mahmoud Thiam (defined above as “Thiam”) was the Guinean Minister of Mines between
     January 2009 and 22 December 2010. He was appointed shortly after the death of President
     Conté. As pleaded below, Thiam helped the BSGR Group obtain confirmation from the new
     regime that the Mining Licences were valid, acting as an adviser and consultant for the BSGR
     Group and receiving bribes of at least US$5 million. These were not the only bribes received
     by Thiam when he was Minister of Mines: he is currently serving a term of seven years’
     imprisonment in the United States for laundering US$8.5 million of bribes paid to him by
     companies unconnected with the BSGR Group.



                                 SECTION B: THE MINING LICENCES
Introduction: Guinea and Simandou

33. The Republic of Guinea, located on the west coast of Africa, has a population of about 12.5
     million. It is a former French colony, having obtained independence in 1958. Guinea’s
     economy is heavily dependent on mineral production, and it has rich deposits of iron ore,
     bauxite, gold and diamonds.


34. At the time of the events described herein, Guinea’s political situation was unstable: (i) Lt-Col
     Lansana Conté seized control of Guinea shortly after the death of Guinea’s first president in
     April 1984 and assumed the presidency; (ii) President Conté was later elected following the
     country’s first multi-party elections in December 1993; (iii) Captain Moussa Camara in turn
     seized control of Guinea following a military coup d’état in December 2008, hours after
     President Conté’s death; and (iv) after a period of political instability (President Camara
     ceasing to hold office after a failed assassination attempt on 3 December 2009), President
     Alpha Condé was elected in November 2010 and remains in office.

35. Guinea’s capital, Conakry, is located on the Atlantic coast. Simandou is a mineral-rich
     mountain range in southern Guinea’s Nzérékoré region, located some 550 kilometres
     southeast of Conakry. Simandou is one of the largest iron ore reserves in the world, with
     estimated reserves of over two billion tonnes of high-grade ore.




                                                 8
     Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 10 of 94



The grant of the Mining Licences to the BSGR Group

36. The grant of the Mining Licences to the BSGR Group was formally governed by the 1995
    Mining Code of the Republic of Guinea. Under that code, an applicant for mining rights would
    typically need to apply for and obtain two types of permit:


       36.1.   First, a “research licence” by which the applicant was permitted to (i) undertake
               exploratory activity to determine the existence of a commercially exploitable ore
               deposit and (ii) submit a preliminary feasibility study to the GoG.


       36.2.   Second, a “mining concession” by which the applicant was permitted to prepare
               more detailed feasibility studies and, eventually, begin mining activities pursuant to
               a formal contract with the GoG known as a ‘base agreement’.


37. By December 2008, the BSGR Group held research licences over areas of land defined below
    as Simandou North, Simandou South, SB1 and SB2 (collectively, the “Mining Licences”).
    The said licences were granted or transferred to BSGR ProjectCo, notwithstanding the prior
    grant of rights over SB1 and SB2 to a local subsidiary of Rio Tinto, as follows:


       37.1.   In 1997, the GoG granted Simfer S.A., a local subsidiary of Rio Tinto (“Rio Tinto
               ProjectCo”), four research licences to explore iron ore deposits around Mount
               Simandou. Those licences were renewed in May 2000, although the surface area
               they covered was halved. The areas covered by the renewed licences were known
               as Simandou Blocks 1, 2, 3 and 4 (“SB1”, “SB2”, “SB3” and “SB4”). On 26
               November 2002, the GoG entered into a so-called “base convention” with Rio Tinto
               ProjectCo, extending the validity period of the renewed research licences until 30
               May 2006.

       37.2.   On 6 February 2006, BSGR BVI2 was granted a total of four research licences
               over specified parts of the areas known as “Simandou North” and “Simandou
               South” (the “North and South Permits”). No research licences had previously
               been granted over these areas. The North and South Permits were transferred to
               BSGR ProjectCo after its incorporation in about April 2006.

       37.3.   On 20 February 2006, BSGR BVI entered into a memorandum of understanding
               with the GoG “regarding the Simandou iron mining project” (the “February 2006
               MoU”). It provided for the BSGR Group to conduct a 30-month feasibility study


2       BSGR BVI acquired the shares in BSGR ProjectCo in or about April 2006 (when BSGR
ProjectCo was incorporated); it transferred those shares to BSGR Guernsey in February 2009.


                                                 9
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 11 of 94



         over the SB1, SB2, Simandou North and Simandou South areas, following which
         (and subject to the provisions of the Guinean Mining Code) it would be granted
         mining concessions over the same. The February 2006 MoU made reference to
         SB1 and SB2 notwithstanding that research licences over those areas had
         previously been granted to Rio Tinto ProjectCo as described above.


 37.4.   On 30 March 2006, the GoG granted Rio Tinto ProjectCo a 25-year mining
         concession over SB1, SB2, SB3 and SB4 (the “Rio Tinto Concessions”).

 37.5.   On 17 July 2007, BSGR ProjectCo applied for research licences over SB1 and SB2
         (notwithstanding that they were then subject to the Rio Tinto Concessions).


 37.6.   On 28 July 2008, President Conté issued a presidential decree in relation to the
         Rio Tinto Concessions (the “July 2008 Decree”). The July 2008 Decree stated
         that (i) the Rio Tinto Concessions had been revoked; (ii) Rio Tinto would
         nevertheless be granted a new iron ore concession over Simandou on terms that
         were compliant with the Guinean Mining Code, and (iii) Rio Tinto’s rights, as a
         result of (i), did not permit anything other than exploration and prospecting.

 37.7.   On or about 5 August 2008, BSGR ProjectCo renewed its application for research
         licences over SB1 and SB2.

 37.8.   On about 4 December 2008, the GoG gave notice to Rio Tinto that it was required
         to give up its research licences over SB1 and SB2.

 37.9.   On 9 December 2008, the GoG granted BSGR ProjectCo three-year research
         licences over SB1 and SB2 (renewable for a further period of two years) (the
         “December 2008 Permits”). As noted above, BSGR ProjectCo already held the
         North and South Permits.

 37.10. President Conté died on 22 December 2008.




                                          10
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 12 of 94



SECTION C: HOW THE MINING LICENCES WERE OBTAINED BY THE BSGR GROUP BETWEEN 2005-2008



C1     The BSGR Group is introduced to Guinea

38. The BSGR Group was introduced to the possibility of acquiring mining licences in the
     Simandou region in 2005 by the Pentler Principals. More specifically:

       38.1.   In about 2005, the Pentler Principals were introduced to various business
               opportunities in Guinea by two Malian businessmen, Ismaila Daou and Aboubacar
               Bah (“Daou” and “Bah”), and by the half-brother of Mme Touré, Ibrahima Sory
               Touré (“I.S. Touré”).


       38.2.   In about July 2005, Noy met the then CEO of BSGR, Roy Oron (“Oron”), at a South
               African airport. Thereafter, and as a result of that initial meeting, Cilins arranged
               for Oron to meet with the Guinean Minister of Mines at that time, Ahmed Souaré,
               on around 20 July 2005.

       38.3.   In November 2005, Oron and Struik embarked on a five-day visit to Guinea, during
               which both men met Cilins and I.S. Touré. Struik and Cilins also spent time at a
               Guinean government agency called the “Centre de Promotion at de
               Developpement Miniers” (“CPDM”), which held geological and other mining-related
               information.


       38.4.   On or around 14 February 2006, at BSGR’s suggestion, the Pentler Principals
               purchased Pentler (at that stage, an off-the-shelf shell company) from Onyx, so as
               to provide them with a company through which they could conduct their Guinean
               affairs.

       38.5.   As is pleaded below, the Pentler Principals, Pentler and I.S. Touré thereafter
               provided substantial further assistance to the BSGR Group (and in particular BSGR
               BVI, BSGR Guernsey and BSGR ProjectCo) in connection with the grant of the
               Mining Licences.



C2     The involvement of Pentler, Cilins, Mme Touré et al
39. In late 2005, the Guinean Minister for Youth and Sports, Fode Soumah, arranged a meeting
     with Mme Touré at which he introduced her to Cilins. Cilins used the opportunity to explain
     that he wanted Mme Touré to put him on behalf of the BSGR Group in touch with President




                                                11
     Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 13 of 94



    Conté. Mme Touré agreed to do so and thereafter arranged a meeting by speaking with
    President Conté and members of the presidential guard (the “First Touré Intercession”).


40. The meeting took place in November or early December 2005 at the President’s home at the
    Palais des Nations, Conakry. It was attended by the President, Mme Touré, Cilins and
    possibly other representatives of the BSGR Group (the “Second Touré Intercession”).
    During the course of the meeting, the President called the then Minister of Mines, Ahmed
    Souaré, and instructed him to join the meeting.      When Souaré arrived, the President
    introduced the BSGR Group to him, describing it as a mining developer, and told Souaré to
    facilitate the BSGR Group’s investment in Guinea.


41. Souaré correctly inferred from the context of the meeting and Mme Touré’s presence that the
    meeting was organised at the behest of Mme Touré as a result of an approach that had been
    made to her by a person(s) acting on behalf of the BSGR Group.

42. The day after the meeting, on the instructions of President Conté (at the request of Mme
    Touré) and/or Mme Touré, a presidential helicopter carrying BSGR Group representatives
    landed in an area of the Simandou region over which a permit had been granted to Rio Tinto
    ProjectCo (the “Third Touré Intercession”). The incident caused a scandal, with the result
    that the Minister of Mines received a telephone call from the World Bank. When the Minister
    of Mines asked BSGR representatives to attend a meeting to explain their conduct, they
    arrived together with Mme Touré and I.S Touré and used the meeting (with support from Mme
    Touré) to seek the grant of research licences over SB1 and SB2 (the “Fourth Touré
    Intercession”).

43. As pleaded above, the North and South Permits were granted to BSGR BVI in February 2006.


44. In April 2006, BSGR ProjectCo was incorporated and the BSGR Group established an office
    in Conakry, though it was not officially opened until September 2006. From about April 2006,
    Struik ran the BSGR Group’s business in Guinea with the help of Cilins. In about June 2006,
    Avidan arrived in Guinea to take up the role of ‘country manager’. Further, the BSGR Group
    employed I.S. Touré from about February 2006, appointing him as BSGR ProjectCo’s director
    of external relations in about January 2007.

45. On the day that the BSGR Group’s office was officially opened in September 2006, Oron,
    Avidan, Cilins and I.S. Touré held a press conference at which they presented the BSGR
    Group’s exploration plan for the Simandou project. Later that day, Mme Touré attended an
    event to commemorate the office’s opening.




                                               12
     Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 14 of 94



46. Over the course of 2007, the BSGR Group focussed on the exploration of Simandou North
    and Simandou South. It initially concentrated on Simandou North, but switched its attention
    to Simandou South in about mid-2007 upon the discovery of iron ore around the Zogota area.

47. On 17 July 2007, as noted above, BSGR ProjectCo applied for exploration permits over SB1
    and SB2 (notwithstanding that these were covered by the Rio Tinto Concessions).


48. In August 2007, Avidan and I.S. Touré met with the Minister of Mines at that time, Ahmed
    Kanté, to discuss the BSGR Group’s interest in SB1 and SB2. There were then further
    meetings, as follows:

       48.1.   (c. August / September 2007) President Conté summoned Kanté to a meeting with
               Avidan and I.S. Touré to discuss the BSGR Group’s desire to obtain mining permits
               over SB1 and SB2. Kanté told the President that the BSGR Group should prove
               itself first. The President responded that Kanté should make decisions that best
               served Guinea’s interests.


       48.2.   (an hour after the meeting described at 48.1) representatives of the BSGR Group
               (being Avidan and I.S.Touré) visited Kanté at his offices and insisted on the transfer
               of rights over SB1 and SB2. Kanté explained that President Conté had given no
               orders in relation to the grant of mining permits over SB1 and SB2.

       48.3.   (in late 2007/early 2008) a late-night meeting was held between Avidan, Struik,
               Mme Touré and President Conté at the Presidential Palace; the President asked
               for a progress update from the BSGR Group (the “Fifth Touré Intercession”).

       48.4.   (c. December 2007) a meeting was held between President Conté, Prime Minister
               Lansana Kouyaté, Minister of Mines Kanté and Mme Touré in the Presidential
               Palace’s meeting room (the “Sixth Touré Intercession”). Kanté voiced objections
               to granting the BSGR Group further permits until they had proven their abilities.
               Kanté’s objections led President Conté to turn towards Mme Touré and say “I had
               told you to stay out of these mining problems”. No orders were given by President
               Conté at the conclusion of this meeting.

       48.5.   (the day after the meeting described at 48.4) a meeting was held between Prime
               Minister Kouyaté, Mme Touré and Kanté (who had been summoned by the Prime
               Minister) at Prime Minister Kouyaté’s office (the “Seventh Touré Intercession”).
               The Prime Minister told Kanté that “we have to find a solution” to Mme Touré’s
               “problem”. Kanté responded by saying that the Rio Tinto Concessions could only




                                                13
     Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 15 of 94



              be withdrawn by presidential decree, whereupon the Prime Minister turned to Mme
              Touré and said “see, this is what I was telling you about him”.

      48.6.   (c. February 2008) Steinmetz flew to Guinea to discuss with President Conté the
              possibility of the BSGR Group being granted mining licences over SB1 and SB2.


      48.7.   (early 2008) a meeting was held between Avidan, Chief Warrant Officer Issiaga
              Bangoura (a security guard engaged by the BSGR Group, “Bangoura”), Mme
              Touré and Steinmetz (joining by telephone) at the President’s house (the “Eighth
              Touré Intercession”). Avidan stated that the BSGR Group wanted Mme Touré’s
              further assistance to secure the grant of licenses over SB1 and SB2.

49. As pleaded below, in late February 2008, and following this series of meetings, BSGR
    ProjectCo entered into the 2008 Matinda Contracts pursuant to which Matinda (Mme Touré’s
    company) was to receive up to US$4 million and a 5% interest in SB1 and SB2. Following
    the execution of the said contracts:

      49.1.   A series of meetings took place in and after April 2008 between the BSGR Group
              and GoG to discuss the award of the rights to SB1 and SB2 to the BSGR Group.
              Avidan and Mme Touré attended almost all of the said meetings; Steinmetz
              attended at least two as stated below. More specifically:


              a. At a meeting held in about April 2008 between (inter alia) President Conté,
                  Steinmetz, Avidan, Mme Touré and I.S. Touré in the grounds of the Presidential
                  Palace, the President instructed his secretary general, Mr Sam Soumah
                  (“Soumah”), to conduct a review into the Rio Tinto Concessions (the “Ninth
                  Touré Intercession”).


              b. Following a meeting held in May 2008 between President Conté, Mme Touré
                  and Avidan, the President ordered Mr Soumah to prepare a presidential decree
                  revoking the Rio Tinto Concessions (the “Tenth Touré Intercession”).

              c. Steinmetz returned to Guinea for a two-day visit in May 2008, during which
                  period (i) Prime Minister Kouyaté (who opposed the revocation of Rio Tinto’s
                  rights) was removed from office and (ii) Soumah wrote to Rio Tinto ProjectCo
                  stating that the authorities had decided to withdraw the Rio Tinto Concessions
                  because the terms on which they had been granted were contrary to the
                  Guinean Mining Code.




                                              14
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 16 of 94



       49.2.   As pleaded above, the Rio Tinto Concessions were revoked by presidential decree
               on 28 July 2008. On 5 August 2008, BSGR ProjectCo submitted a further request
               to the GoG for research licences over SB1 and SB2 (referring to the 28 July 2008
               Presidential decree and its previous July 2007 application).

       49.3.   In September 2008, Louncény Nabé (the then Minister of Mines) was summoned
               by President Conté and told to “act quickly” with respect to the revocation of the
               Rio Tinto Concessions. Prime Minister Souaré and Mme Touré were also present
               (the “Eleventh Touré Intercession”).

       49.4.   In September or October 2008, Avidan, Steinmetz, and President Conté met to
               discuss the BSGR Group’s application for rights over SB1 and SB2. It is to be
               inferred that the said meeting was arranged by Ms Touré (the “Twelfth Touré
               Intercession”). Following the meeting, the President summoned Nabé and told
               him to grant rights over SB1 and SB2 to the BSGR Group.

       49.5.   By the 4 December 2008 decision of the Council of Ministers, Rio Tinto ProjectCo
               was required to retrocede its research licences over SB1 and SB2 but permitted to
               retain research licences over SB3 and SB4.

       49.6.   On 9 December 2008 Guinea ProjectCo was granted research licences over SB1
               and SB2 valid for three years (renewable for a further two years).


       49.7.   Around two weeks later, on 22 December 2008, President Conté died.



C3     How the Pentler Principals, I.S Touré and Mme Touré were paid

50. The BSGR Group needed to remunerate the Pentler Principals. It also needed a vehicle
     through which it could, without making direct payments from any BSGR Group company, (i)
     remunerate others who provided assistance on the ground in Guinea (such as Daou, Bah and
     I. S. Touré) and (ii) bribe Mme Touré.


51. In order to achieve these ends, the Pentler Principals purchased Pentler from Onyx on around
     14 February 2006, and the following steps were taken in 2006:

       51.1.   By letter dated 14 February 2006, Struik (acting on behalf of BSGR BVI) agreed
               that Pentler would receive a 17.65% interest in BSGR BVI together with success
               fees of up to US$19.5 million in return for the assistance that Pentler (and the
               Pentler Principals) had provided and would provide in relation to what was




                                               15
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 17 of 94



                  described as the “Simandou Iron Ore Project” (the “BSGR-Pentler Milestone
                  Agreement”). By that agreement, Pentler agreed to continue its efforts to “reach
                  an agreement for [SB1] and [SB2]” and “assist in any possible manner with the
                  Simandou Iron Ore Project”.

        51.2.     In turn, on 20 February 2006, Pentler entered into three further agreements, as
                  follows:


                a. A memorandum of understanding between (1) Pentler and (2) Bah and I.S. Touré
                   pursuant to which Pentler would pay Bah and I.S. Touré up to US$15.625 million
                   in connection with their assistance in obtaining mining licences to Simandou
                   North and South and SB1 and SB2 (the “Pentler-Bah Agreement”).


                b. A memorandum of understanding between (1) Pentler and (2) Daou pursuant to
                   which Pentler would pay Daou up to US$3.875 million in connection with his
                   assistance in obtaining the same mining licences (the “Pentler-Daou
                   Agreement”). 3

                c. A memorandum of understanding between (1) Pentler and (2) Mme Touré
                   pursuant to which Mme Touré would receive the equivalent of a 5% interest in
                   BSGR BVI in connection with her assistance in obtaining the same mining
                   licences, to be conferred by way of the transfer of a 33.3% shareholding in Pentler
                   to her (the “Touré MoU”).

        51.3.     As pleaded above, the GoG granted the North and South Permits on 6 February
                  2006 and entered into the February 2006 MoU on 20 February 2006. As a result
                  of these developments, the first payments under the BSGR-Pentler, Pentler-Bah
                  and Pentler-Daou Milestone Agreements fell due. More specifically:


                a. US$500,000 became payable by BSGR BVI to Pentler under the BSGR-Pentler
                    Milestone Agreement.


                b. US$425,000 became payable by Pentler to Bah and I.S. Touré under the
                    Pentler-Bah Agreement.

                c. US$75,000 became payable by Pentler to Daou under the Daou Agreement.




3
 The Pentler-Bah Agreement and Pentler-Daou Agreement together thus gave Bah, I.S. Touré and Daou the
entirety of the $19.5 million Pentler was to receive under the BSGR-Pentler Milestone Agreement.


                                                  16
     Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 18 of 94



               d. In the event, however, no payment was in fact made to Pentler under the BSGR-
                  Pentler Milestone Agreement. Instead, BSGR BVI paid or procured the payment
                  of the US$500,000 directly (in cash) to Bah, I.S. Touré and Daou.


       51.4.    In 2006, Pentler and BSG Metals and Mining Limited (“BSG MM”), a BVI company
                within the BSGR Group, entered into a services and co-operation agreement
                pursuant to which Pentler agreed to offer BSG MM its “deal flow in the mining
                sector” and the parties agreed that (inter alia) Pentler would receive such further
                consideration as may be agreed upon “from time to time on a case by case basis”
                (the “BSGR-Pentler Services Agreement”). The agreement was backdated to 15
                October 2005.


       51.5.    On 27 February 2006, companies owned by the Pentler Principals sent invoices to
                BSGR in the cumulative amount of US$125,000 for “assistance in the signature of
                the Memorandum of Understanding for the Simandou North and South iron ore
                deposits…”; those invoices were paid on 6 March 2006.


       51.6.    In accordance with the BSGR-Pentler Milestone Agreement, 17.65% of the shares
                in BSGR BVI were transferred to Pentler by BSGR Steel Holdings Limited (“BSGR
                Steel”) on 10 March 2006. Though Pentler did not transfer 33.3% of its shares to
                Mme Touré pursuant to the Touré MoU, it (and the Pentler Principals) treated Mme
                Touré as holding such shares. A shareholders’ agreement relating to BSGR Steel
                and Pentler’s shares in BSGR BVI was subsequently entered into between BSGR
                Steel, Pentler and BSGR BVI on 19 July 2007, effective from 10 March 2006 (the
                date on which Pentler acquired the shares).


       51.7.    In May 2006 BSGR paid the Pentler Principals US$250,000, ostensibly for
                “assistance and consulting for the acceptance of bauxite permits in Republic of
                Guinea” but, at least in part, for their work on the Simandou iron ore project.

52. Accordingly, by the middle of 2006:


       52.1.    Pentler had received a 17.65% interest in BSGR BVI under the BSGR-Pentler
                Milestone Agreement.


       52.2.    Mme Touré was entitled to a 33.33% interest in Pentler under the Touré MoU which
                in turn equated to a 5% shareholding in BSGR BVI, the holder of the Mining
                Licences. Though this shareholding was not formally transferred to Mme Touré,




                                                 17
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 19 of 94



               her entitlement to such shares was recognised by Pentler and the Pentler
               Principals.

       52.3.   In addition to their interests in Pentler, the Pentler Principals were paid a further
               US$375,000.     By this stage Cilins was also being paid a monthly stipend of
               US$10,000 by the BSGR Group.

       52.4.   Bah, I.S. Touré and Daou had collectively received US$500,000.

53. On 27 and 28 February 2008 respectively, BSGR ProjectCo entered into two agreements with
    a BVI company, Matinda & Co Limited (“Matinda”, a company owned and/or controlled by
    Mme Touré). The first agreement provided (inter alia) for a commission payment of at least
    US$2 million and up to US$4 million to be paid by BSGR ProjectCo to Matinda for the
    assistance Ms Touré had provided and would provide in obtaining licences for SB1 and SB2.
    The second agreement provided for Matinda to be granted a 5% interest in SB1 and SB2.
    Both agreements, the “2008 Matinda Contracts”, were signed on BSGR ProjectCo’s behalf
    by Avidan.


54. On 24 March 2008, BSGR Steel and Pentler entered into a share purchase agreement which
    provided for Pentler to sell its 17.65% interest in BSGR BVI back to BSGR Steel in return for
    the payment of US$22 million, such sum to be paid in four instalments (the “Pentler SPA”).
    The agreement also provided that (i) an additional US$8 million would be payable if BSGR
    Steel realised a profit of more than US$1 billion on the Simandou project; and (ii) Pentler’s
    shareholders would “continue to advise and act as consultant for the period of 5 years from
    signing date hereof to the best interest of [BSGR BVI]”.


55. Thereafter:


       55.1.   Payments amounting to US$4 million were made to or for the benefit of Pentler
               pursuant to the Pentler SPA in about April and June 2008.


       55.2.   The GoG granted BSGR ProjectCo the December 2008 Permits.

       55.3.   BSGR Steel failed to pay the US$9 million due to Pentler on 15 April 2009, following
               which a settlement agreement was entered into deferring the dates on which the
               remaining US$18 million due under the Pentler SPA would be paid (the “2009
               BSGR/Pentler Settlement”).

56. On 2 August 2009, Mme Touré signed an “affidavit” in front of Staff Sergeant Abdoulaye Cisse
    and Bangoura in which she (i) acknowledged that she had agreed with “BSGR” that she would


                                                18
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 20 of 94



     receive US$4 million “representing the total value of all of my shares … as well as of my
     services provided for obtaining the mining titles for the benefit of the company BSGR in
     Guinean territory”, (ii) stated that the US$4 million would be paid in four quarterly instalments
     of US$1 million and (iii) stated that receipt of the US$4 million would abrogate “all my previous
     contractual commitments (directly or indirectly) related to the company BSGR, its subsidiaries,
     or any other intermediary representing … BSGR ….” (the “2009 Affidavit”).

57. One tranche of US$1 million was paid to Mme Touré in late 2009, as follows: 4

        57.1.    An invoice dated 7 July 2009 was purportedly issued by “Matilda & Co Ltd [sic]” in
                 the amount of US$998,000 in relation to the sale of a Caterpillar tractor and a
                 Caterpillar excavator (the “Matilda Invoice”). This invoice was a sham: (i) Matilda
                 & Co Ltd does not exist (“Matilda” appears to be a typographical error for Mme
                 Touré’s company “Matinda”); (ii) there was no intention that any machinery would
                 be sold; (iii) it is inherently unlikely that Mme Touré, shortly after President Conté’s
                 death, would have started to supply heavy plant equipment; and (iv) no such
                 machinery was ever supplied by Mme Touré or her company.


        57.2.    On 17 August 2009, Tchelet emailed (inter alios) Clark to provide banking details
                 to be used “for the USD1.3 million consulting fee payment to Ghassan [Boutros].”
                 Tchelet stressed that the banking details attached to his email, and “NOT the
                 regular ones”, should be used.

        57.3.    The said US$1.3 million was paid by BSG Capital Markets PCC to LMS (Boutros’
                 company, introduced in paragraph 31 above) on 18 August 2009.

        57.4.    On 18 August 2009, LMS issued an invoice to “Client #: 1113-BSGR”. The invoice
                 purported to relate to the sale of a generator (for US$40,000) and the same
                 Caterpillar equipment as was referred to in the Matilda Invoice (for a total of
                 US$1.26 million). The said invoice is also a sham: (i) there was no intention that
                 any such machinery would be sold; (ii) no such machinery was ever sold; and (iii)
                 the payment instruction given on 17 August 2009 (the day before the invoice was
                 produced) referred to consulting fees and not the sale of industrial equipment.

        57.5.    Boutros gave instructions to his bank for the payment of US$998,000 to Matilda on
                 20 August 2009. Those instructions could not be carried into effect, presumably
                 because Matilda & Co Ltd did not exist.



4
        The Claimants reserve the right, following disclosure, to plead further regarding the means by which
additional monies were paid by or on behalf of companies within the BSGR Group to Mme Touré.


                                                     19
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 21 of 94



       57.6.   A further invoice dated 28 August 2009 was thereafter issued by Matinda for the
               sale of the same equipment at the same price as was provided for by the Matilda
               Invoice. This invoice was a sham for the reasons given at 57.1(ii)-(iv) above.

       57.7.   Boutros issued further instructions to his bank on 3 September 2009 for the
               payment of the US$998,000 to Mme Touré’s personal account.                  The said
               instructions were carried into effect. A further US$2,000 was invoiced to LMS by
               Matinda in December 2009.


58. Accordingly, by the end of 2009 (and in addition to the benefits conferred in 2006):


       58.1.   Pentler had entered into an agreement to sell its interest in BSGR BVI for US$22
               million, which sum would enure to the benefit of those entitled to its shares (the
               Pentler Principals (as to 66.66%) and Mme Touré (as to 33.33%)); and


       58.2.   Mme Touré’s company had entered into an agreement with BSGR ProjectCo
               pursuant to which it would be paid up to US$4 million. The next year, by the 2009
               Affidavit, it was recorded that US$4 million would be paid to Mme Touré. Of that
               sum, at least US$998,000 had been paid pursuant to a series of sham documents
               in order to disguise why the payment was being made and where the money was
               coming from.




    SECTION D: 2009/10: HOW THE MINING LICENCES WERE CONFIRMED FOLLOWING PRESIDENT
                                     CONTÉ’S DEATH


The Mining Licences are confirmed and extended

59. Following President Conte’s death, the Mining Licences were confirmed and extended in the
    following three ways:


       59.1.   On 5 May and 10 June 2009, Thiam (having become Minister of Mines in January
               2009) respectively (i) confirmed the validity of the December 2008 Permits and (ii)
               extended the period of validity of certain parts of the North and South Permits
               (which included the mineral-rich Zogota region).

       59.2.   On about 21 December 2009, the GoG, BSGR Guernsey and BSGR ProjectCo
               entered into a detailed ‘base agreement’ for the further exploration and exploitation
               of the iron ore reserves covered by the Mining Licences (the “Base Convention”).



                                                20
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 22 of 94



               Its key terms were as follows: (i) a mining concession was to be granted to BSGR
               ProjectCo in accordance with the Mining Code and the Base Convention terms
               (clause 8); (ii) iron ore mined pursuant to the concession would be exported
               through Guinea to the Guinea/Liberia border and thence to the Liberian port of
               Buchanan (clause 4(i)); (iii) Phase I: BSGR ProjectCo was to provide the
               infrastructure necessary to extract and transport the ore from Zogota (including an
               open cast iron mine and a 102-kilometre railway to transport the ore from Zogota
               to the Guinea/Liberia border) (clause 10.1); (iv) Phase II: BSGR ProjectCo was to
               deliver a feasibility study regarding SB1 and SB2 within 24 months (clause 10.2);
               (v) BSGR ProjectCo undertook to invest $2.542 billion in mining-related
               infrastructure in Guinea and Liberia (clause 11); and (vi) BSGR ProjectCo was to
               build a passenger and light cargo railway from Conakry to Kankan and then to
               Kerouane at a cost of $1 billion (clause 12). The Base Convention was signed by
               (inter alios) Thiam (for the GoG), Struik (for BSGR Guernsey) and Avidan (for
               BSGR ProjectCo).


       59.3.   On 19 March 2010, Guinea’s interim president, General Sékouba Konaté, executed
               an ordinance ratifying the Base Convention and a decree granting BSGR ProjectCo
               a mining concession over the Zogota area of Simandou. The documents record
               that they were issued on the ‘proposal’ and ‘recommendation’ of Thiam.

60. In this statement of case, references to the Mining Licences after these dates should be
    construed as references to the Mining Licences as confirmed and extended.



Thiam acted for and was paid by the BSGR Group
61. It is to be inferred that Thiam (i) was acting as a consultant, adviser, intermediary and/or
    representative to the BSGR Group between about early 2009 and 22 December 2010 (the
    date Thiam resigned as Minister of Mines), and (ii) received and/or had been promised
    substantial payments from the BSGR Group by 18 March 2010 (at the latest), in return for the
    assistance he provided in obtaining the confirmation and extension of the Mining Licences
    and persuading Vale to enter into the JVA and SHA.


62. Pending disclosure, the Claimants rely upon the following facts and matters:


       62.1.   In about late December 2008, before Thiam’s appointment as Minister of Mines,
               the BSGR Group sought to hold a meeting with him. Thiam agreed but insisted on
               the presence of Ibrahima Fofana (“Mr Fofana”, a former Guinean economy and
               finance Minister who was acting as a consultant to the BSGR Group). Thiam paid



                                               21
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 23 of 94



         for Fofana’s travel to London (where the meeting was to take place) at a cost of
         US$8,017, and was reimbursed by the BSGR Group.


 62.2.   Thiam was appointed as Minister of Mines on 14 January 2009.


 62.3.   Thiam travelled to France between 10 and 20 April 2009. His ticket was purchased
         by a BSGR Group company.


 62.4.   As noted above, on 5 May 2009 Thiam confirmed the validity of the December 2008
         Permits.


 62.5.   In about late May 2009, the BSGR Group entered into discussions with the Libyan
         Investment Authority/Gaddafi Development Foundation (the “LIA”) concerning the
         establishment of a joint venture to exploit the Mining Licences. During the course
         of those discussions, Lansana Kouyaté (the former Guinean Prime Minister)
         queried the validity of the Mining Licences. Thereafter, and as evidenced by a
         series of informal emails between Thiam and Steinmetz, Thiam sought to assist
         the BSGR Group’s discussions by (inter alia) (i) writing a letter to the LIA confirming
         that the Mining Licences were valid and “do not fall into the category of concessions
         subject to review”, and (ii) reiterating these points at a meeting held with
         representatives of the LIA in London. In the circumstances pleaded in paragraph
         62 and its sub-paragraphs, the content of the emails passing between Thiam and
         Steinmetz is only consistent with Thiam acting as a consultant, adviser,
         intermediary and/or representative of the BSGR Group.


 62.6.   In June 2009, as noted above, Thiam extended certain parts of the North and South
         Permits.


 62.7.   In July 2009 Thiam travelled to Beijing, where on 14 July he held a meeting with a
         representative of China Investment Corp (“CIC”). Shortly thereafter, Thiam told the
         CIC representative that (inter alia) (i) he could put the BSGR Group in contact with
         CIC, and (ii) he had a very good relationship with the BSGR Group and could assist
         the implementation of a proposed joint venture to exploit the Mining Licences.


 62.8.   In September 2009, the BSGR Group paid for Thiam’s flights to Israel and Hong
         Kong so that he could attend and/or assist with the BSGR Group’s ongoing
         negotiations with CIC and/or a further Chinese company called Baosteel.




                                           22
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 24 of 94



       62.9.   On 1 December 2009, Thiam (in his capacity as Minister of Mines) issued a decree
               establishing a commission charged with examining a Simandou North and South
               feasibility study prepared by, and negotiating the Base Convention with, the BSGR
               Group (the “Commission”).


       62.10. The Base Convention was negotiated between about 2 and 21 December 2009.
               Thiam gave an introductory address to the Commission on the first day of
               negotiations and then left the proceedings. Thereafter, and despite his position as
               Minister of Mines, Thiam assisted the BSGR Group in its negotiations with the GoG.
               The best particulars that the Claimants can currently give are as follows.


            a. On 17 December 2009, a member of the Commission (Mr Saada Baila Ly, “Baila
                Ly”) sent an email to Thiam, copied to Avidan, updating him on that day’s
                proceedings. The email stated that a GoG representative, Mr Camara, had raised
                a number of questions, and asked Thiam for his “comment” and “hint” as to how
                to counter Mr Camara’s financial “logic”. Thiam replied the same day, explaining
                that one proposed BSGR Group answer was “greaty [sic]”, that other points raised
                by Mr Camara were answered by “the feasibility study”, and that “Camara is
                opposed to southern route. U and sacko 5 need to manage him”. Accordingly,
                Thiam provided assistance to the BSGR Group in its negotiations against the GoG.


            b. On 18 December 2009, Ibrahima Kalil (also a member of the Commission, and the
                Economic and Tax Advisor at the Ministry of Mines) sent a further email to Thiam
                and Baila Ly, explaining that day’s developments and the proposals that had been
                made on behalf of the GoG. The email stated: “We look forward to your response
                for counter-proposals”. In other words, it sought Thiam’s assistance in negotiating
                against the GoG. It is to be inferred from the matters pleaded in paragraph 62 and
                its sub-paragraphs that such assistance was provided by Thiam.


            c. On 19 December 2009, Baila Ly sought assistance from Thiam in relation to how
                the BSGR Group should respond to a “non sens [sc nonsense]” request made of
                BSGR by the GoG. Thiam responded (copying in Avidan), stating that the latest
                news from inside the GoG was that Captain Sandé (the Guinean economy and
                finance minister) had been instructed to sign the Base Convention “today and the
                annex will be submitted to me for appreciation and discussions w the investor [sc.
                the BSGR Group].” In the event, Captain Sandé signed the Base Convention on


5      Seemingly Maitre Momo Sakho, the vice-chair of the Commission and a senior advisor to the
President.


                                                23
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 25 of 94



         21 December 2009. Again, Thiam provided assistance to the BSGR Group in its
         negotiations against the GoG.


 62.11. Following a failed assassination attempt on President Camara in early December
        2009, a caretaker government took power of Guinea. Its cabinet members were
        appointed on 16 February 2010. When Struik learned that Thiam had been re-
        appointed as Minister of Mines he emailed Avidan and Steinmetz stating “Good
        news!”. Steinmetz responded: “Not good, great great news!!!!”.


 62.12. In March and April 2010, Thiam assisted the BSGR Group’s negotiations with Vale
        in connection with the JVA: (i) he spoke with executives representing BSGR and
        Vale on 18 March 2010 and orally confirmed the validity of the Mining Licences, (ii)
        he provided written confirmation to the same effect the next day, and (iii) he
        countersigned a letter sent to him by BSGR and dated 16 April 2010 to confirm that
        the GoG had no objection to Vale acquiring a 51% interest in BSGR Guernsey.

 62.13. In March 2010, an advisor or assistant to Thiam called Ibrahima N’Diaye suggested
        to Thiam that he might ask Avidan for a “budget” so that Thiam could pay private
        radio stations in Guinea to counter recent negative press coverage.


 62.14. On 26 June and 14 September 2010, Thiam sent Steinmetz and Avidan
        respectively copies of letters that had been sent by the Guinean prime minister to
        Rio Tinto concerning SB1 and SB2. The first letter was marked “confidential”.


 62.15. On or about 15 November 2010, BSGR made a payment of US$5 million for
        Thiam’s benefit. The payment was made from the proceeds of the US$500 million
        initial consideration paid by Vale pursuant to the joint venture. It is to be inferred
        by reason of the matters pleaded in paragraph 62 and its sub-paragraphs that the
        said payment was promised to Thiam prior to 18 March 2010 at the latest. Because
        the BSGR Group and Thiam wanted to disguise the said payment, it was (i)
        purportedly to a company called Companhia Carvoeira de Samoa (“CCS”); (ii)
        described as being referable to an “Investment in Prospecting Licences –
        Mozambique Coal Opportunity”; and (iii) in fact made to a bank account under the
        name ‘Pacific Inter Link SDN BHD’. CCS was a company owned and/or controlled
        by an associate of Thiam called M Aquil Rajahussen (“Rajahussen”). Rajuhussen
        thereafter transferred the US$5 million to Thiam or for his benefit, with a substantial
        portion being used to acquire a property in the United States known as 771 Duell
        Road, Millbrook NY.




                                          24
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 26 of 94



       62.16. Later, in late October 2011, Rajahussen sought to blackmail Thiam by claiming that
               the US$5 million transferred by Rajahussen to Thiam or for his benefit was a loan.
               Thiam responded by email dated 15 November 2011 stating that “B would agree
               to pay a non-refundable amount to view the data exclusively, knowing that the
               funds were to go to [Thiam]”; and that Thiam and Rajahussen used this “agreement
               between [Rajahussen] and B to transfer [Thiam’s] funds to [Rajahussen]” so that
               “[Rajahussen] would purchase the house and hold [it] in [Thiam’s] name”. It is to
               be inferred that ‘B’ is a reference to Beny Steinmetz.


       62.17. In May 2017 Thiam was tried and convicted in the United States of laundering
               US$8.5 million in bribes paid to him by two companies, China Sonangol
               International Limited and China International Fund S.A. Those bribes were paid to
               Thiam in 2009 and 2010 during his tenure as Minister for Mines, in order to
               influence GoG’s decision to enter into agreements with China Sonangol and China
               International Fund granting those companies exclusive rights to mine for iron ore,
               gold, diamonds and bauxite. The Claimants rely on these matters as similar fact
               evidence.


                                SECTION E: THE JVA AND THE SHA


E1      Introduction

63. As pleaded above, the Base Convention was entered into in December 2009.


64. In February 2010, Struik approached a Vale executive (Eduardo Etchart) in Cape Town, and
     explained to him that the BSGR Group had acquired the Mining Licences and the consent of
     the GoG to export iron ore mined from the Simandou region through Liberia. In light of this,
     Struik said, the BSGR Group was seeking a partner that could invest the capital and offer the
     mining expertise necessary to bring the project to fruition.


65. On or about 22 February 2010, BSGR Guernsey entered into a “Confidentiality and Non-
     Disclosure Agreement” with Vale South Africa (Pty) Ltd. The document recited that the parties
     were in discussions regarding the BSGR Group’s “Simandou Iron Ore Project(s)” and
     contained the terms on which certain confidential information would be made available to
     Vale. Shortly thereafter, Vale conducted technical due diligence, principally in Johannesburg
     (where the relevant information was kept). A team from Vale also visited the Simandou
     region, accompanied by Struik and Avidan.




                                                 25
       Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 27 of 94



66. In about February or early March 2010, Eduardo Ledsham, Vale’s Exploration Department
      Executive Director, met Steinmetz and Cramer in London to discuss the basis for any deal
      between the BSGR Group and Vale.


67. A series of initial meetings were held in Rio in the week commencing Monday 15 March 2010,
      culminating in the execution of non-binding heads of terms on Friday 19 March 2010 (the
      “Heads of Terms”). Thereafter negotiations moved to London with Vale instructing Clifford
      Chance LLP (“Clifford Chance”) and BSGR instructing Skadden, Arps, Slate, Meagher &
      Flom (UK) LLP (“Skadden”), both in Canary Wharf, London. Alongside the negotiation of
      detailed terms for the proposed joint venture, Clifford Chance conducted in-depth due
      diligence relating to (inter alia) corruption and bribery issues. It was in this context that the
      Defendants made six related sets of representations to Vale.

E2       The Representations

(1)      The Initial DD Questionnaire

68. On 29 March 2010, Tchelet sent an email to Daniela Chimisso dos Santos (“dos Santos”),
      Vale’s Deputy General Counsel, attaching a document entitled “Compliance Due Diligence
      Questionnaire for Project Hill” (the “Initial DD Questionnaire”). The Claimants will rely upon
      the Initial DD Questionnaire at trial for its full terms and true effect.


69. The Initial DD Questionnaire:

         69.1.   Defined the “BSG Group” as including BSGR Guernsey and BSGR ProjectCo.


         69.2.   Defined “Government Official” as including (inter alia) (i) a representative of, or
                 person otherwise acting in an official capacity on behalf of, a national government
                 or an instrumentality, board, commission or agency of a national government and
                 (ii) an individual who holds any other official, ceremonial or other appointed position
                 in a government or any of its agencies.

         69.3.   Defined the “Simandou Project” as including activities relating to prospecting,
                 exploring and mining iron ore at and in the Simandou Blocks 1 and 2 of Simandou
                 South.

         69.4.   Defined “Project Hill” as the proposed joint venture between the BSG Group and
                 Vale SA to develop the Simandou Project.

         69.5.   Defined “UBOs” so as to include Steinmetz (because he ultimately owned and/or
                 controlled the BSG Group), Cramer (because he ultimately owned and/or



                                                    26
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 28 of 94



               controlled Onyx), Nysco (because it had an indirect right to receive the financial
               benefit of an equity interest in the BSG Group) and Balda (because it was a
               shareholder of Nysco).

       69.6.   Was signed by Clark, as a director and group treasurer of BSGR Guernsey, having
               made inquiry of the BSG Group’s directors, senior executives, other employees
               and UBOs as appropriate, and having otherwise conducted a “thorough review of
               the matters addressed in this response”.

70. The Initial DD Questionnaire contained the following express representations:

       70.1.   BSG Group had not in relation to the Simandou Project or Project Hill, whether
               directly or indirectly, including through a third party (including its directors,
               employees, shareholders, UBOs or consultants), made, authorised or promised
               any payments or benefits to any Government Officials. (the “First Corruption
               Representation”)

       70.2.   BSG Group had no business or financial relationship, directly or indirectly, with any
               Guinean Government Official or the spouse of any such official. (the “Second
               Corruption Representation”)

       70.3.   BSG Group did not use any consultants, representatives, agents, brokers, or other
               intermediaries (whether directly or indirectly) in relation to the Simandou Project or
               Project Hill other than certain specified entities which did not include Pentler, the
               Pentler Principals, Thiam, Boutros or LMS; and further that the BSG Group did not
               use any intermediaries to interact with the GoG in relation to the BSG Group’s
               efforts to obtain the Mining Licences (the “First Consultancy Representations”).


71. The Claimants aver that (i) the said representations were manifestly approved and adopted
    by each of the Defendants; and (ii) each of the Defendants provided more than trivial
    assistance in completing the Initial DD Questionnaire and their assistance was provided
    pursuant to a common design that fraudulent misstatements be made to Vale; and (iii)
    Steinmetz induced, incited, procured, reviewed and/or approved the representations
    contained in the Initial DD Questionnaire. The Claimants rely on the following matters (or
    some or all of them as necessary):

       71.1.   Steinmetz controlled all material decisions relating to the BSGR Group, BSGR and
               its sale of the Shares; he was the key decision maker directing BSGR’s
               participation in the joint venture negotiations; he was a UBO of whom Clark made
               enquiry when completing the Initial DD Questionnaire; and he is referred to in the



                                                27
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 29 of 94



         responses to the Initial DD Questionnaire, including as an adviser to Balda and
         BSGR Guernsey.


 71.2.   The positions held by the Second to Sixth Defendants within the BSGR Group.

 71.3.   Struik and Avidan were amongst the BSG Group’s directors of whom Clark made
         inquiry when completing the Initial DD Questionnaire. Tchelet also made enquiries
         of Struik and Avidan for input in order to complete the Initial DD Questionnaire.

 71.4.   Cramer was the ultimate beneficial owner of Onyx and therefore a “UBO” of whom
         Clark made inquiry when completing the same.

 71.5.   Tchelet co-ordinated the process by which the Initial DD Questionnaire was
         answered; he was one of the BSG Group’s “directors, senior executives or other
         employees” of whom Clark made inquiry when completing the Initial DD
         Questionnaire; and he sent the Initial DD Questionnaire to a Vale representative
         (dos Santos) by email.

 71.6.   Tchelet’s email was copied to Cramer.

 71.7.   The response to the Initial DD Questionnaire was given and signed by Clark in the
         capacity described above.

 71.8.   The First to Sixth Defendants were each closely involved in the negotiation of the
         JVA and SHA.

 71.9.   Clark made inquiry of Balda and Nysco as “UBOs”, in preparing the responses to
         the Initial DD Questionnaire.

 71.10. As is pleaded below: (i) the JVA provided that the “awareness” of Tchelet, Struik,
         Avidan, Clark and Steinmetz was to be attributed to BSGR; (ii) the JVA provided
         for Cramer to become a BSGR Director of BSGR Guernsey from Completion; (iii)
         Avidan, Struik, Tchelet and Cramer all attended the 8 April FCPA Interview (defined
         below); and (iv) the Second to Sixth Defendants each received substantial bonus
         payments in return for the roles they played in procuring Vale to enter into the SHA
         and JVA.

 71.11. In the circumstances, it is to be inferred that all the Defendants discussed and
         agreed upon the answers to be given in the Initial DD Questionnaire in advance or
         otherwise manifestly approved and adopted them.




                                          28
       Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 30 of 94



(2)     The Supplemental DD Questionnaire

72. On 29 March 2010, George Kleinfeld (Clifford Chance) sent BSGR (via Sandro de Bernardini
      at Skadden) a “Supplemental Compliance Due Diligence Questionnaire for Project Hill” (the
      “Supplemental DD Questionnaire”).


73. The Supplemental DD Questionnaire:

        73.1.   Expanded the definition of “BSG Group” contained in the Initial DD Questionnaire
                to include (inter alia) BSGR as well as BSGR Guernsey and BSGR ProjectCo.


        73.2.   Used the same definition of “Government Official” as is used in the Initial DD
                Questionnaire.

        73.3.   Defined “Project Hills” as the proposed joint venture between the BSG Group and
                Vale to develop “Simandou Blocks 1 and 2, North Block and Zogota”.

74. On 31 March 2010, the BSGR Group effected an internal restructuring: BSGR transferred its
      100% shareholding in BSGR Steel to Nysco: see Appendix 1, Chart 7 (the “31 March 2010
      Restructuring”). The effect of the 31 March 2010 Restructuring was to remove BSGR Steel
      and its 100% subsidiary BSGR BVI from the group of companies owned and controlled by
      BSGR. This was done because the Defendants did not want to disclose, in answer to the
      Supplemental Due Diligence Questionnaire or at all, that:


        74.1.   BSGR BVI had entered into the Pentler Milestone Agreement with Pentler.


        74.2.   BSGR BVI had paid the first US$500,000 due under the Pentler Milestone
                Agreement directly to Bah, I.S. Touré and Daou.

        74.3.   Pentler had between about 10 March 2006 and 24 March 2008 owned 17.65% of
                the shares in BSGR BVI, and Mme Touré was from early 2006 treated as holding
                33% of Pentler’s shares.

        74.4.   The Pentler SPA stated that Pentler’s shareholders (which included Cilins) would
                continue to act as consultants to BSGR BVI for five years.

75. It is to be inferred from the matters pleaded herein that the 31 March 2010 Restructuring:


        75.1.   was carried out on the instructions of Steinmetz with the assistance and/or to the
                knowledge of the Second to Eighth Defendants.




                                                29
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 31 of 94



       75.2.   was carried out because the Supplemental DD Questionnaire had enlarged the
               term “BSG Group”, so as to give BSGR and the Defendants a purported (but
               misconceived) justification for not disclosing the involvement of (inter alios) Pentler,
               Cilins and Mme Touré.


76. On 2 April 2010, Tchelet returned the completed Supplemental DD Questionnaire to Dos
     Santos. The completed questionnaire was signed by Clark, on behalf of the BSG Group,
     Nysco and Onyx, having made inquiry of the BSG Group’s, Nysco’s and Onyx’s directors,
     senior executives, other employees and UBOs as appropriate, and having otherwise
     conducted a “thorough review of the matters addressed in this response”. The Claimants will
     rely upon the Supplemental DD Questionnaire at trial for its full terms and true effect.

77. The completed Supplemental DD Questionnaire concealed the 31 March 2010 Restructuring
    and contained the following representations:


       77.1.   The only members of the local advisory team (including counsel, public relations
               advisors, and lobbyists) retained on behalf of the BSG Group (directly or indirectly)
               in connection with the Simandou Project or Project Hills were (i) a “legal counsel”
               called Mohammed L Boumbia; and (ii) a firm of labour brokers. (the “Second
               Consultancy Representation”)


       77.2.   BSG Group, Nysco and Onyx had not in relation to the Simandou Project or Project
               Hill, whether directly or indirectly, including through a third party (including its
               directors, employees, shareholders, UBOs or consultants), made, authorised or
               promised any payments or benefits to any Government Officials. (the “Third
               Corruption Representation”)


78. As to the responsibility of all of the Defendants for the said representations, paragraph 71,
     above, is repeated (mutatis mutandis). In addition, the Claimants rely upon the following facts
     and matters (or some or all of them as necessary):


       78.1.   All of the Defendants were involved in or knew of the March 2010 Restructuring,
               which was carried out for the purposes pleaded above.


       78.2.   Cramer was expressly identified in the Supplemental DD Questionnaire as the
               “UBO of Onyx” (and a photocopy of Cramer’s passport and a recent utility bill were
               exhibited); the answers in the Supplemental DD Questionnaire were given on
               behalf of Onyx; and Cramer was a director, senior executive and/or ultimate




                                                 30
       Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 32 of 94



                beneficial owner of Onyx of whom Clark made inquiry when completing the Initial
                DD Questionnaire.

        78.3.   Tchelet sent the Supplemental DD Questionnaire to a Vale representative (dos
                Santos) by email. His email was copied to Cramer.

        78.4.   Clark made inquiry of Nysco and Balda in preparing the responses to the
                Supplemental DD Questionnaire. Further, the responses were expressly given on
                behalf of Nysco.


(3)     The 8 April Representations

79. On 8 April 2010, George Kleinfeld, a partner at Clifford Chance’s Washington DC office acting
      for Vale, conducted a three-hour due diligence interview with Avidan, Struik, Tchelet and
      Cramer in London (the “FCPA Interview” and “Attendees”).


80. The Attendees were present throughout. They made the following representations (the “8
      April Representations”):

        80.1.   Avidan said that neither the BSGR Group 6 nor anyone acting on its behalf had (i)
                interceded with government officials in Guinea in an effort to have the Rio Tinto
                Concessions revoked or (ii) made any gift to any government official that would
                convey a personal financial benefit (as opposed to making ceremonial gestures
                and contributing to public works). (the “Fourth Corruption Representation”)


        80.2.   Avidan said that the BSGR Group (i) generally only used technical consultants in
                Guinea who provide skills that the BSGR Group needed to explore and develop
                their properties and (ii) did employ a public relations consultant in Guinea with the
                surname Touré, but that he was not related to President Conté or his wife (Touré
                being a common surname). (the “Third Consultancy Representation”)


        80.3.   Avidan, Struik, Tchelet and Cramer said that:


           80.3.1. They were not aware of any financial interests held by any government officials
                   in the BSGR Group’s Guinean operations.




6        Which, at a minimum, included the entities included with the Supplemental DD Questionnaire’s
definition of “BSG Group”.


                                                 31
       Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 33 of 94



            80.3.2. They were not aware of any payments or other personal financial benefits
                   conferred on any government officials on behalf of the BSGR Group in relation
                   to their Guinean operations.

            80.3.3. Nobody acting on behalf of the BSGR Group, directly or indirectly, has made or
                   offered any corrupt payments or provided anything of value to any officials of a
                   government agency or government owned or affiliated entity in connection with
                   the BSGR Group’s business in Guinea. (collectively, the “Fifth Corruption
                   Representation”)

        80.4.   It is averred that:


            80.4.1. When one or more of the Attendees failed to correct a representation made by
                   another Attendee, he represented by conduct and/or implicitly represented that
                   the said representation was correct.


            80.4.2. By failing to correct the said representations and/or disavow any knowledge of
                   the matters referred to therein in the course of the meeting, each of the
                   Attendees expressly, alternatively impliedly, represented that he had a
                   reasonable basis to believe that they were true.

81. As to the responsibility of all of the Defendants for the said representations, paragraph 78
      above is repeated (mutatis mutandis). In addition, the Claimants rely upon the following facts
      and matters (or some or all of them as necessary):


        81.1.   The topics for discussion at the FCPA Interview were circulated to Skadden,
                Cramer, Tchelet and others in advance, by email sent at 11:48pm on 7 April 2010.


        81.2.   The representations made at the FCPA Interview followed on from (and
                substantively replicated) the representations made in the Initial and Supplemental
                DD Questionnaires, and were subsequently substantively repeated in the
                Steinmetz and Clark ABL Certificates and the London Meetings (each defined
                below).


(4)     The Steinmetz ABL Certificate

82. On 9 April 2010, Steinmetz executed a document headed “Certification of Benjamin
      Steinmetz” (the “Steinmetz ABL Certificate”). The Steinmetz ABL Certificate used the same
      definition of “Government Official” as contained in the earlier DD Questionnaires. It was




                                                  32
       Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 34 of 94



      initially held in escrow and was delivered to Vale on 30 April 2010 at completion of the JVA
      and SHA.

83. The Steinmetz ABL Certificate represented that (the “Sixth Corruption Representation”):

        83.1.    Steinmetz had not and would not, directly or indirectly including through a third
                 party, in connection with the business of BSGR Guernsey and/or the transactions
                 contemplated by the JVA: pay, offer, promise or authorise the payment of money
                 or anything else of value to a Government Official to (i) corruptly influence the
                 official act or decision of such a person in order to assist any person in obtaining
                 or retaining business or directing business to any third party, (ii) secure an improper
                 advantage, (iii) induce such a person to use their influence to affect or influence
                 any official act or decision of a government authority in order to assist any person
                 in obtaining or retaining business, or directing business to any third party, or (iv)
                 provide unlawful personal gain to such a person (a “Prohibited Payment”), and


        83.2.    Steinmetz had no reason to believe that BSGR Guernsey, its subsidiaries and
                 affiliates or their respective officers, directors, employees or anyone acting on their
                 behalf, or any third party, in connection with the business of BSGR Guernsey
                 and/or the transactions contemplated by the JVA, has or will make a Prohibited
                 Payment.

84. As to the responsibility of all of the Defendants for the said representations, paragraph 81
      above is repeated (mutatis mutandis). In addition, the Claimants rely upon the following facts
      and matters (or some or all of them as necessary):


        84.1.    The Steinmetz ABL Certificate was discussed at the FCPA Interview and circulated
                 in draft by email copied to Tchelet and Cramer.

        84.2.    The Steinmetz ABL Certificate is referred to in the SHA, which was reviewed by all
                 Defendants and signed by Clark.


(5)     The Clark ABL Certificate

85. On 30 April 2010, Clark executed the “Clark ABL Certificate”. A copy was delivered to Vale
      the same day and the original was provided on 4 May 2010. The Clark ABL Certificate used
      the same definition of “Government Official” as contained in the earlier DD Questionnaires.


86. The Clark ABL Certificate represented that Clark had no reason to believe that BSGR, its
      subsidiaries and affiliates or their respective directors, employees or any person acting on



                                                   33
       Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 35 of 94



      their behalf, have paid or will pay, offer, promise or authorise the making of a Prohibited
      Payment. (the “Seventh Corruption Representation”)

87. As to the responsibility of all of the Defendants for the said representations, paragraph 84
      above is repeated (mutatis mutandis). In addition, the Claimants rely upon the following facts
      and matters (or some or all of them as necessary):


        87.1.   The Clark ABL Certificate was reviewed by the First to Fifth Defendants prior to its
                execution.


        87.2.   The Clark ABL Certificate refers to the knowledge of BSGR “(or its subsidiaries or
                affiliates) or its directors, employees or any person acting on their behalf”. That
                includes the all of the other Defendants.


        87.3.   The Clark ABL Certificate was part of the suite of documents executed by Clark on
                30 April 2010, along with (inter alia) the JVA and SHA. The JVA contained
                warranties in Schedule 4 to the effect that BSGR and BSGR Guernsey had not
                made corrupt payments to government officials to induce them to use their
                influence for the benefit of BSGR or to provide government officials with an unlawful
                benefit. Further, the knowledge and awareness of BSGR for the purpose of the
                JVA included the knowledge of Steinmetz, Struik, Avidan and Tchelet.


        87.4.   The transactional documents: (i) had been approved at a BSGR board meeting on
                29 April 2010 at which Cramer was also present (the minutes for which expressly
                refer to the corruption warranties in the JVA); (ii) had been approved by Balda on
                28 April 2010 following an investment proposal made by Cramer; and (iii) were
                executed on instructions from Steinmetz.

(6)     Further London Meetings

88. Negotiations for the JVA and SHA took place over a four week period in London in April 2010.
      There were meetings during that period on an almost daily basis at Clifford Chance’s or
      Skadden’s offices in Canary Wharf. Vale was represented at most of these meetings by Alex
      Monteiro (the general manager of Vale’s mergers and acquisitions department), and Daniela
      Chimisso (Vale’s Deputy General Counsel). BSGR was represented at most of these
      meetings by Tchelet, Struik, Avidan and Cramer. Steinmetz also attended certain of the
      meetings. During those meetings the following express oral representations were made by
      Tchelet, Avidan, Cramer and Steinmetz:




                                                 34
       Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 36 of 94



        88.1.    Tchelet, Avidan and Cramer said that no one at BSGR had made or offered, directly
                 or indirectly, any payments or promised any gratuities, gifts, transfers of property
                 or anything of value to any GoG official and BSGR did not employ any relatives of
                 any GoG official.


        88.2.    Steinmetz said that BSGR had obtained the Mining Licences through a ‘clean’
                 process, i.e. without engaging in any bribery or corruption; and that any accusations
                 of bribery by BSGR were a smear campaign by Rio Tinto.


        88.3.    Avidan said that BSGR “did the right things” in obtaining the Mining Licences and
                 did not engage in any bribery or corruption (repeating the allegation that rumours
                 to the contrary were part of a smear campaign by Rio Tinto). (together, the “Eighth
                 Corruption Representations”)


89. Furthermore, Monteiro asked questions about the buy back by BSGR Steel of the minority
      shareholding in BSGR BVI including, in particular, the identity of the selling party (which,
      unknown to Monteiro, was Pentler). In response to those questions, Tchelet and Cramer
      made the following oral representations:


        89.1.    The transaction by which BSGR Steel purchased the minority interest in BSGR BVI
                 was done for tax planning purposes; and


        89.2.    The selling minority shareholder was not an external third party but a company
                 within the Balda group. (the “Fourth Consultancy Representation”)


90. As to the responsibility of all of the Defendants for the said representations, paragraph 87
      above is repeated (mutatis mutandis). In addition, the Claimants rely upon the fact that the
      said representations substantively replicated the representations made in the Initial and
      Supplemental DD Questionnaires, at the FCPA Interview, and in the Steinmetz and Clark ABL
      Certificates.



(7)      Other matters

91. The First to Eighth Corruption Representations and the First to Fourth Consultancy
      Representations were made by the Defendants to Vale with the intention that Vale should rely
      upon them and with the intention that they would induce Vale to enter into the JVA and SHA.
      Further, each of the Defendants (i) knew that Vale would pass the said representations on to
      its subsidiary and affiliate companies for the purposes of implementing the joint venture,



                                                  35
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 37 of 94



     including for the purpose of making payments pursuant to the JVA and SHA; and (ii) intended
     the said representations to be relied on by Vale International and Vale Austria in making any
     payments (or taking any other steps required) under the JVA or SHA.


92. Further, to the extent the said representations were implied representations:


       92.1.   each of the Defendants knew that he/it was making the implied representation and
               that it had the implied meaning alleged herein; and


       92.2.   the Claimants understood the implied representations to have been made with the
               meaning and in the manner set out herein.

E3     The terms of the JVA and SHA

93. The Claimants will rely upon the JVA and SHA at trial for their full terms and true effect. In
     brief summary, the JVA and SHA provided for:


       93.1.   Vale to purchase, or to purchase through a wholly-owned subsidiary, the Shares
               (ie 51% of the shares in BSGR Guernsey).


       93.2.   Vale to pay, or to procure the payment of, the Initial Consideration of US$500
               million and the First and Second Deferred Consideration of up to US$2 billion.

       93.3.   The detailed terms upon which the parties were, through BSGR ProjectCo, to
               comply with the terms of the Base Convention and exploit the Mining Licences.

       93.4.   BSGR to give numerous representations, warranties and covenants, including
               those given in relation to bribery and corruption at Sections 3.4 to 3.7 of Schedule
               4 to the JVA and in clause 16.1 of the SHA.


       93.5.   Vale to provide the bulk of the funding for BSGR ProjectCo’s costs of developing
               and exploiting the Mining Licences.

       93.6.   Any reference to the “awareness” of companies in the BSGR Group to be construed
               as a reference to (inter alia) the knowledge of Tchelet, Struik, Avidan, Clark and
               Steinmetz, including such knowledge as those individuals would have had had they
               made all reasonable enquiries in relation to the matter in question.

       93.7.   Certain certificates defined in the SHA as “ABL Certificates”, being the Steinmetz
               and Clark ABL Certificates, to be provided to Vale by BSGR.




                                               36
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 38 of 94



       93.8.    The board of BSGR Guernsey to constitute five directors, three of whom would be
                nominated by Vale and two by BSGR. Cramer was nominated as one of the BSGR
                Directors. Further, that Vale would have the right to nominate the chairman of the
                board, the CEO, CFO and COO, and that Vale would be responsible for the day-
                to-day management and control of BSGR Guernsey and its subsidiaries (in a
                manner consistent with an agreed business plan).



E4     Completion of the JVA and SHA

94. The JVA and SHA were executed by the parties and exchanged on 30 April 2010. At the
     same time or shortly thereafter:


       94.1.    Vale was provided with the Steinmetz and Clark ABL Certificates.


       94.2.    Vale International, acting on Vale’s instructions, paid US$500 million to BSGR.

       94.3.    BSGR delivered to Vale a copy of a share certificate recording Vale Austria as the
                owner of 51% of the shares in BSGR Guernsey together with an updated copy of
                BSGR Guernsey’s share register recording Vale Austria’s shareholding.


       94.4.    The names of the companies within the BSGR Group involved with the Simandou
                project were renamed so that their names started with the words “VBG – Vale”.
                For the avoidance of confusion, the pre-30 April 2010 names of the relevant
                entities, defined above, are used in the remainder of this document.

E5     Further payments made by Vale pursuant to the JVA and SHA

95. Between 2010 and 2015, the Claimants provided and/or procured further funding for the joint
     venture:


       95.1.    Clause 6.3 of the JVA provided that, unless external funding could be secured to
                finance the development of the project, Vale (or one of its subsidiaries or affiliates)
                would be responsible for funding the project by way of a loan. Pursuant to certain
                promissory notes between Vale International and BSGR ProjectCo, Vale
                International advanced US$552,150,000 to BSGR ProjectCo between 2010 and
                2015. Vale International advanced a further US$30.525 million to BSGR Logistics
                Corp and US$800,000 to BSGR (Liberia) Limited, two further companies forming
                part of the joint venture. Taking into account certain (minor) repayments, Vale
                International advanced a total sum of US$581,197,104, which remains unpaid.




                                                  37
     Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 39 of 94



       95.2.   Clause 6.1 of the JVA provided that Vale was responsible for funding the Feasibility
               Study in respect of SB1 and SB2 as required by the Base Convention. Between
               2010 and 2012, Vale International and/or Vale Austria provided funding of
               US$85,365,652 in this regard.


       95.3.   Pursuant to the SHA and JVA, Vale had day to day operational management of the
               joint venture companies. Between 2010 and 2015, Vale incurred internal costs of
               approximately US$80,018,000 running and managing the joint venture.




    SECTION F: PAYMENTS TO THE DEFENDANTS AND FACILITATORS AFTER THE JVA AND SHA


Bonus payments made to the Second to Sixth Defendants

96. The Second to Sixth Defendants were each promised, and each received, substantial bonus
    payments in return for the roles that they played in procuring Vale to enter into the SHA and
    JVA. It is to be inferred that the bonuses were offered to the Second to Sixth Defendants by
    Steinmetz, BSGR and Balda before the JVA and SHA were entered into or, alternatively, that
    the Second to Sixth Defendants had a reasonable expectation of receiving substantial
    bonuses in the event that the JVA and SHA were executed.


97. The said bonuses are recorded in a document headed “Summary of Bonus Payments 2010”
    produced in about early July 2010 (the “Bonus Schedule”) and were as follows:


       97.1.   Cramer. The sum of $10 million of which US$3 million was paid to Cramer or to a
               corporate vehicle owned and controlled by him on or about 6 July 2010. In addition,
               Balda resolved to pay Mr Cramer’s company, Onyx, a bonus of US$2.5 million. The
               Claimants infer that this bonus was paid by Balda in or about July 2010.


       97.2.   Struik. The sum of US$3 million, of which US$2 million was paid to Struik or to a
               corporate vehicle owned and controlled by him on or about 6 July 2010.


       97.3.   Avidan. The sum of US$3.75 million, of which US$2.5 million was paid to Avidan
               on or about 6 July 2010.

       97.4.   Tchelet. The sum of US$1.2 million, of which US$800,000 was paid to Tchelet or
               to a corporate vehicle owned and controlled by him on or about 6 July 2010.




                                               38
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 40 of 94



       97.5.   Clark. The sum of US$250,000, of which US$180,000 was paid to Clark on or about
               6 July 2010.


98. In addition to the ‘bonuses’ set out in the paragraph above:


       98.1.   Further payments were made for Avidan’s benefit to his company Fefania Asset
               Corp (“Fefania”): (i) on or about 19 October 2010 Fefania received a payment of
               US$2.8 million from Windpoint; (ii) on or about 24 November 2010 Fefania received
               a payment of US$1.7 million from BSGR; and (iii) on or about 31 January 2011
               Fefania received a payment of US$1.42 million from Windpoint.


       98.2.   During the period after 30 April 2010, further payments were made by BSGR to the
               Defendants, including in respect of consultancy fees, salaries and other payments.


99. The payments described in the paragraphs above derived from the US$500 million paid by
    Vale International to BSGR on 30 April 2010.



Payments made to Pentler and Mme Touré

100. The terms of the Pentler SPA were renegotiated in about April-May 2010, at the same time
    as BSGR was negotiating the JVA and SHA, to increase the consideration payable to Pentler
    to US$30 million (US$8 million of which had already been paid). The balance of US$22 million
    was paid by BSGR to Nysco on 10 May 2010 and then by Nysco to a BVI company called
    Windpoint Overseas Limited (“Windpoint”) on about 17 May 2010. That payment derived
    from the US$500 million paid by Vale International pursuant to the JVA on 30 April 2010. In
    addition, in 2010 and 2011, a further US$4.5 million was paid to Pentler or for its benefit in
    full and final settlement of Pentler’s entitlements under the BSGR-Pentler Milestone
    Agreement. In particular:


       100.1. On or about 5 August 2010 BSGR transferred US$3 million to Windpoint for onward
               payment to Pentler; and


       100.2. In or about March 2011 Nysco transferred $1.5 million to Windpoint for onward
               payment to Pentler.


101. Meanwhile, Pentler entered into a number of further contracts with, and made further
    payments to, Mme Touré in connection with her interest in Pentler and her involvement in
    procuring the grant of the Mining Licences:



                                               39
     Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 41 of 94




      101.1. By a written agreement dated 8 July 2010, and subject to “the proper
              implementation and functioning and the next stages of the operation conducted by
              our partners on the Simandu project [sic]”, Pentler agreed to pay a further sum of
              US$5 million to Mme Touré. By further agreement 8 July 2010, Pentler agreed to
              pay a further US$5.5 million to Matinda; and Matinda and Mme Touré agreed to
              deliver to Pentler all documents and agreements signed with Pentler and its
              partners in relation to the Simandou project (the “July 2010 Contracts”).


      101.2. By a written agreement dated 3 August 2010 Pentler agreed to pay Mme Touré the
              sum of US$5 million in two equal instalments (to be made within 24 and 48 months
              of signature). This document further differed from that at 101.1 because it makes
              reference to various commercial activities in Guinea (and not simply the Simandou
              project) and because it stated that Matinda and Mme Touré were to “refrain from
              making use of this document in any manner, directly or indirectly, and using this
              document against … Pentler and/or its partners and/or its associates in Guinea and
              elsewhere”. By further written agreement dated 3 August 2010, Pentler agreed to
              pay a sum of US$5.5 million to Matinda in relation to “all the activities” that it had
              conducted in Guinea. This contract again contained extensive confidentiality
              obligations. (the “August 2010 Contracts”) The August 2010 Contracts were
              seemingly intended to replace the July 2010 Contracts.

      101.3. In total, Pentler and the Pentler Principals transferred at least US$5 million to or for
              the benefit of Ms Touré between July 2010 and May 2012.



                  SECTION G: ATTEMPTS TO DESTROY INCRIMINATING MATERIAL


102. Between about April 2012 and April 2013, steps were taken to conceal the assistance
    provided by Mme Touré to the BSGR Group in procuring the grant of the Mining Licences.
    Those steps included procuring Mme Touré to sign false testimony and seeking to persuade
    Mme Touré to destroy (inter alia) original and photocopy versions of:


      102.1. The 2006 Touré MoU.
      102.2. The 2008 Matinda Contracts.
      102.3. The July and August 2010 Contracts.

       (the “Incriminating Documents”)




                                                40
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 42 of 94



103. The steps described in the preceding paragraph were taken by Cilins on the instructions of
     Steinmetz. The best particulars that the Claimants are currently able to give are as follows: 7

       103.1. Between April and May 2012, Cilins (acting on Steinmetz’s instructions) sought to
               persuade Mme Touré to sign a declaration falsely stating that she had no
               relationship with BSGR. Drafts of the declaration were exchanged between 27
               April and 5 May 2012.       At a meeting held between Cilins and Mme Touré’s
               representatives on 8 May 2012, Cilins explained that Mme Touré would receive
               US$5 million for signing the declaration, though Steinmetz was not prepared to sign
               a written contract confirming as much. Later, on 5 June 2012, Noy sent a copy of
               the said declaration to a BSGR Group consultant asking whether any amendment
               was necessary. Noy explained that it would be possible to make amendments
               because Cilins was still in Florida with Mme Touré.


       103.2. Cilins contacted Mme Touré again on 15 and 16 March 2013 and sought to arrange
               a meeting with her. In telephone calls that were recorded and transcribed by the
               FBI, Cilins stated to Mme Touré that a meeting “will be good for you” and that Mme
               Touré stood to earn “a lot of money”.

       103.3. A meeting took place between Cilins and Mme Touré at Jacksonville airport on 25
               March 2013. During that meeting, Cilins told Mme Touré that she would receive
               the initial sum of US$300,000 to “destroy these papers” with a further sum to be
               left with an unspecified lawyer. By “these papers” Cilins meant (at least) originals
               and copies of the Incriminating Documents.

       103.4. At a further meeting on 11 April 2013 at Jacksonville airport, Mme Touré told Cilins
               that she had been approached by the FBI regarding allegations of bribery in
               Guinea. During the course of the conversation:


                    a. Cilins said that the documents sought by the FBI (and a Grand Jury that
                        had by this stage been convened) must be destroyed “very urgently.”
                        Again, Cilins was referring to (at least) originals and copies of the
                        Incriminating Documents. He went on to say that “You have to destroy
                        everything and deny all of this [viz. any involvement with the Mining
                        Licences.]”



7 Unbeknownst to Cilins, in about January 2013, a US Grand Jury started investigating the transfer to
the US of payments made in furtherance of a scheme corruptly to obtain mining concessions over the
Simandou region. It served a subpoena on Mme Touré in about early February 2013, and in about
early March 2013 Mme Touré agreed to become a co-operating witness.


                                                 41
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 43 of 94



             b. Cilins persuaded Mme Touré to sign “a testimony” denying any
                 involvement in procuring the grant of the Mining Licences and seeking to
                 distance herself from I.S. Touré by stating that Mme Touré and I.S. Touré
                 were “rivals” (the “False Testimony”).


             c. Cilins explained to Mme Touré that the she would receive an initial
                 payment of US$200,000 for destroying the Incriminating Documents and
                 signing the False Testimony, to be paid to her brother in Sierra Leone,
                 together with a further US$800,000 once President Condé died (Cilins
                 represented that he had “very serious cancer” of the pancreas). Cilins also
                 stated that Mme Touré would receive a further sum, which could be as
                 much as US$5 million, upon the successful exploitation of the Mining
                 Licences.


             d. Cilins explained to Mme Touré that he was acting on the direct instructions
                 of Steinmetz. He referred to “number 1”, and Mme Touré asked if he was
                 referring to Michael (Noy), to which Cilins responded “No, no..Beny
                 [whispering]”, and further, “Everything I tell you is directly from Beny. … I
                 travelled to see him directly, face to face … everything I tell you comes
                 from him. Nobody else. …”

 103.5. At a further meeting held later on 11 April 2013, Mme Touré brought various
        documents to Jacksonville airport to show Cilins. They included copies of the 2008
        Matinda Contracts.     When Mme Touré said that she would destroy certain
        documents, Cilins told her “No, no, no. I’ll destroy it.” Cilins also re-iterated that
        he was taking instructions from Steinmetz.


 103.6. At a further meeting at Jacksonville airport on 14 April 2013, Cilins told Mme Touré
        that he had US$20,000 in cash to give to her. Cilins also said that it was in Mme
        Touré’s interests to destroy the Incriminating Documents, that the FBI would put
        her in prison if she disclosed them, and “it’s like an atomic bomb for you”. He
        sought to persuade Mme Touré to leave America and lie low in Sierra Leone,
        offering to purchase an airline ticket. When Cilins got up to check the flight
        departure boards, he was arrested by the FBI. He still had the US$20,000 in cash
        on his person.

 103.7. On 10 March 2014, Cilins pleaded guilty to the offence of obstructing a criminal
        investigation contrary to Title 18 of the United States Code, Section 1510(a). On
        25 July 2014, Cilins was sentenced to 24 months imprisonment.



                                         42
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 44 of 94




                           SECTION H: REVOCATION OF THE MINING LICENCES

104. The Mining Licences were revoked by a presidential decree of President Condé dated 17
     April 2014, and two Orders of the Ministry of Mining dated 18 and 23 April 2014. This was
     following the production of a report by the Guinean Technical Committee for the Review of
     Mining Titles and Agreements (the “Technical Committee”). The Technical Committee
     concluded that the Mining Licences had been procured by bribery and corruption, in particular
     by reason of the advantages conferred on Mme Touré to persuade her to exert influence on
     President Conté. The Technical Committee’s report (produced following an investigation
     instituted in late 2012 and a hearing conducted in December 2013) placed some reliance on
     Cilins’ attempts to destroy incriminating evidence pleaded above.



                                    SECTION I: CLAIMS IN DECEIT


I1     Falsity of the First to Eighth Corruption Representations

105. The First to Eighth Corruption Representations were each false. Pending disclosure, the
     Claimants rely on the following matters.

                           PARTICULARS IN RELATION TO MME TOURÉ

       105.1. Mme Touré fulfilled the definition of Government Official contained in the Initial and
               Supplemental DD Questionnaires and the Steinmetz and Clark ABL Certificates
               because she acted as a representative of, in an official capacity for, and held a
               ceremonial position within, the GoG: Mme Touré (i) was the fourth wife of President
               Conté, (ii) held regular meetings with government ministers in her capacity as the
               President’s wife, (iii) frequently attended public events and ceremonies as the
               spouse of the Head of State (including the opening of the BSGR Group’s Conakry
               office in September 2006 and a ceremony to commemorate the 50th anniversary of
               Guinea’s independence in 2008), on occasion accompanied by the Presidential
               Guard, and (iv) held a diplomatic passport identifying her as the wife of the
               President of Guinea. In any event, and at least for the purposes of the Second
               Corruption Representation, Mme Touré was a spouse of a Guinean Government
               Official.


       105.2. Mme Touré further fulfilled the definition of a ‘government official’ as that phrase
               was used at the FCPA Interview and in the London Meetings with Mr Monteiro: (i)
               in the context of the due diligence exercise being conducted, the participants in



                                                43
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 45 of 94



        those meetings knew that the meaning of ‘government official’ at those meetings
        was the same as the definition used in the Initial and Supplemental DD
        Questionnaires; and (ii) as a matter of ordinary language and in the context of the
        broad questions asked at those meetings, the term ‘government official’ included
        the wife of the President.


 105.3. Mme Touré was promised and received payments or other benefits in connection
        with the influence that she sought to exert on President Conté and others in order
        for the BSGR Group to obtain the Mining Licences. In particular: (i) Mme Touré
        was offered a 33.33% interest in Pentler, was regarded by Pentler and being
        entitled to such interest, and was later paid at least US$5 million in relation to the
        same; (ii) by the 2008 Matinda Contracts, BSGR ProjectCo agreed to grant
        Matinda a 5% interest in SB1 and SB2 and pay Matinda the sum of up to US$4
        million, an entitlement confirmed by the August 2009 Affidavit (which stated that
        US$4 million would be paid in four quarterly tranches); and (iii) at least one of those
        tranches was paid to Mme Touré.


 105.4. The promises at 105.3 (ii) and the payments at 105.3 (iii) were made or authorised
        by BSGR ProjectCo, whether acting directly or indirectly (including through a third
        party), because: (i) BSGR ProjectCo signed the 2008 Matinda Contracts; (ii) the
        August 2009 Affidavit was signed in the presence of BSGR ProjectCo’s security
        director; and (iii) the tranche of US$1 million paid to Mme Touré was paid on BSGR
        ProjectCo’s behalf and with its knowledge and assent.


 105.5. Further or alternatively, the promises and payments at 105.3 (i) to 105.3 (iii) were
        made or authorised by BSGR, whether acting directly or indirectly (including
        through a third party), because: (i) a director of BSGR, Sandra Merloni-Horemans,
        was involved in the sale of Pentler to the Pentler Principals; (ii) Ms Merloni-
        Horemans was sent a draft of the Touré MoU to review on 15 February 2006 (and
        it is to be inferred that she thereafter communicated her assent to the terms of the
        same to Cilins, Noy and/or Lev Ran); (iii) BSGR intentionally procured the sale of
        Pentler and the execution of the BSGR-Pentler Milestone Agreement so as to set
        up an intermediary that could confer financial benefits on Mme Touré in accordance
        with BSGR’s wishes; (iv) BSGR authorised BSGR ProjectCo to enter into the 2008
        Matinda Contracts and authorised and procured the payment of the US$1 million
        tranche that was paid thereunder; and (v) BSGR authorised the Pentler SPA, the
        2009 BSGR/Pentler Settlement and the subsequent amendments thereto (with at




                                          44
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 46 of 94



        least US$5 million of the funds paid under those agreements being paid by the
        Pentler Principals to Mme Touré).


 105.6. Mme Touré in fact exerted influence over President Conté and others in order to
        procure the grant of the Mining Licences. Pending disclosure, the Claimants rely
        in this regard on the First to Twelfth Touré Intercessions pleaded above.


                    PARTICULARS IN RELATION TO THIAM


 105.7. Thiam fulfilled the definition of Government Official contained in the Initial and
        Supplemental DD Questionnaires and the Steinmetz and Clark ABL Certificates
        because he was the Minister of Mines between mid-January 2009 and the dates
        on which the said documents were completed. Thiam also fulfilled the definition of
        a ‘government official’ as that phrase was used at the FCPA Interview and in the
        London Meetings with Mr Monteiro.

 105.8. Thiam was promised and received payments or other benefits in connection with
        the steps he took to confirm the Mining Licences particularised at paragraphs 61 to
        62.17 above. In particular: (i) Thiam was reimbursed US$8,017 for Fofana’s travel
        to London in early January 2009, (ii) Thiam’s air tickets to France, Israel and Hong
        Kong in May and September 2009 were paid for by the BSGR Group, and (iii)
        Thiam was promised the US$5 million payment that was paid to him in the manner
        described above in November 2010. The said payments or promises were made
        or authorised by BSGR, BSGR Guernsey and BSGR ProjectCo because they were
        made to obtain the confirmation and extension of the Mining Licences which were
        held by BSGR ProjectCo, whose parent company was (after February 2009) BSGR
        Guernsey and whose indirect parent company was BSGR.

                           PARTICULARS: GENERAL

 105.9. Accordingly, the First and Second Corruption Representations were false because
        (i) Mme Touré was a Government Official or (for the purposes of the Second
        Corruption Representation only) was the spouse of a Government Official, (ii)
        BSGR ProjectCo entered into the 2008 Matinda Contracts with Mme Touré and
        thereby promised her a payment or benefit, and (iii) the part payments made
        thereunder were authorised by and made on behalf of BSGR ProjectCo.

 105.10. The First and Second Corruption Representations were also false because (i)
        Thiam was a Government Official, (ii) Thiam was promised and received payments
        or other benefits in connection with the steps he took to confirm and extend the


                                        45
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 47 of 94



        Mining Licences, and (iii) the said payments and promises were made on behalf of
        BSGR Guernsey and BSGR ProjectCo.


 105.11. The Third Corruption Representation was false because, in addition to the matters
        relied upon in 105.9 to 105.10 above, BSGR procured and authorised (whether
        directly or indirectly) (i) Pentler’s entry into the Touré MoU as a means of conferring
        a financial benefit on Mme Touré and (ii) the payments and promises of payments
        or other benefits made to Thiam.


 105.12. The Fourth Corruption Representation was false: (i) for the reasons given at 105.9
        to 105.11 above, (ii) because Steinmetz, Avidan and Struik, acting on behalf of
        BSGR and/or BSGR ProjectCo, held multiple meetings with the President of
        Guinea, the Prime Minister of Guinea, the Minister of Mines and others with a view
        to seeking to have the Rio Tinto Concessions revoked (pleaded in paragraphs [39]
        to [49] above); and (iii) Mme Touré, acting on behalf of BSGR and/or BSGR
        ProjectCo, attended a number of those/similar meetings for the same purpose (see
        to First to Twelfth Touré Intercessions).


 105.13. The Fifth Corruption Representation was false for the same reasons as are given
        at 105.9 to 105.12 above.


 105.14. The Sixth Corruption Representation was false because (i) Steinmetz authorised
        the making of the promises and payments identified at 105.3 and 105.8 above, (ii)
        BSGR Guernsey was introduced into the corporate structure in February 2009 and
        accordingly was BSGR ProjectCo’s direct parent company and authorised the
        payment of the US$1 million tranche to Mme Touré on behalf of BSGR ProjectCo
        in 2009, the plane tickets bought for/by Thiam in 2009 and the US$5 million which
        he was to be paid in November 2010, and (iii) the payments so authorised related
        to the business of BSGR Guernsey and/or its subsidiaries and/or the transactions
        contemplated by the JVA because they concerned the Mining Licences.


 105.15. The Seventh Corruption Representation was false because (i) BSGR, its
        subsidiaries or affiliates had promised and/or authorised the payment of money or
        something of value to Mme Touré and Thiam (for the reasons set out above) and
        (ii) Clark knew or had reason to believe that this was the case (for the reasons set
        out below).




                                          46
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 48 of 94



       105.16. The Eighth Corruption Representation was false because (i) BSGR, its
               subsidiaries or affiliates had made, promised and/or authorised the payment of
               money or something of value to Mme Touré and Thiam (for the reasons set out
               above); (ii) the Mining Licences had not been obtained and confirmed through a
               ‘clean’ process but had involved bribery of Mme Touré and Thiam; and (iii) BSGR
               did not do the “right things” in obtaining the Mining Licences, but instead obtained
               them by procuring improper payments to Mme Touré to intercede on its behalf and
               to Thiam to procure the confirmation and extension of the same.



I2     Falsity of the First to Third Consultancy Representations

106. The First to Third Consultancy Representations were each false. Pending disclosure, the
     Claimants rely on the following matters.


                             PARTICULARS IN RELATION TO CILINS


       106.1. Cilins acted as a consultant, representative, agent and/or intermediary to BSGR
               ProjectCo and was a member of the local advisory team retained by BSGR and/or
               BSGR ProjectCo (whether directly or indirectly), as is demonstrated by the
               following facts and matters:


                    a. In July 2005, Cilins arranged and attended a meeting between Oron (on
                        behalf of BSGR) and the Minister of Mines.


                    b. In 2005, Cilins introduced BSGR (Oron and Struik) to Bah and I.S. Touré
                        and conducted research at the CPDM for BSGR in relation to mining
                        opportunities in Simandou.


                    c. In 2005 and thereafter, Cilins cultivated a relationship with Mme Touré for
                        the benefit of and/or on behalf of (inter alia) BSGR and (after its
                        incorporation) BSGR ProjectCo.


                    d. Between late 2005 and the end of 2006, Cilins arranged and attended
                        every meeting held between representatives of BSGR and/or BSGR
                        ProjectCo and President Conté and/or other Guinean officials. Those
                        meetings included the meetings particularised in paragraphs 38 to 43
                        above.




                                                47
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 49 of 94



          e. In early 2006, Noy and Cilins accompanied Oron to assist him in finalising
               the February 2006 MoU (which, whilst entered into on behalf of BSGR BVI,
               related to licences that BSGR ProjectCo was later to obtain).


          f.   Before Avidan arrived in Guinea in about June 2006, Cilins was intimately
               connected with all of BSGR and BSGR ProjectCo’s activities including
               because he had to translate virtually all instructions issued by Struik into
               French.


          g. Cilins provided logistical advice and assistance, including sourcing and
               establishing a local office for the BSGR Group in Conakry, hiring local
               staff, arranging for geologists to visit potential mining sites, and presenting
               BSGR’s mining plans at a press conference held when the Conakry office
               was opened in September 2006.


          h. Cilins received a monthly stipend of US$10,000 from (at least) January to
               June 2006 from the BSGR Group, received other consultancy fees
               (including part of the US$250,000 paid for the benefit of Cilins, Lev Ran
               and Noy in May 2006) and was reimbursed for his expenses.


          i.   Cilins allowed BSGR and BSGR ProjectCo to use his Conakry bank
               account to receive funds and pay necessary expenses.


          j.   Cilins helped to present BSGR and BSGR ProjectCo’s progress at Zogota
               to the Ministry of Mines in 2008.


          k. When Pentler entered into the Pentler SPA, it agreed that “The Consultant
               (Pentler’s shareholders) will continue to advise and act as consultant for
               the period of 5 years from signing date hereof to the best interest of [BSGR
               BVI]”. Pentler’s shareholders included Cilins and it is to be inferred from
               the matters pleaded herein that Cilins continued to act on behalf of BSGR
               and BSGR ProjectCo on a regular basis.


          l.   In April and May 2012 Cilins sought to convince Mme Touré to sign a
               declaration denying that she had ever received bribes or entered into
               illegal contracts regarding the BSGR Group’s activities.




                                        48
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 50 of 94



             m. Cilins again travelled to Florida (on Steinmetz’s instructions) in 2013 to
                 meet Mme Touré and to offer her money to destroy the Incriminating
                 Documents and sign the False Testimony.

                   PARTICULARS IN RELATION TO PENTLER

 106.2. Pentler acted as an intermediary (alternatively, as a consultant, representative
        and/or agent) to BSGR and/or BSGR ProjectCo and was a member of the local
        advisory team retained by BSGR and/or BSGR ProjectCo (whether directly or
        indirectly), as is demonstrated by the following facts and matters:


        a. Pentler was sold by Onyx to the Pentler Principals as a company through which
             they could conduct their Guinean affairs. Pentler was intended to be, and was,
             the corporate vehicle used by the Pentler Principals to represent and act for
             BSGR and (later) BSGR ProjectCo in Guinea.


        b. The Pentler Principals were all shareholders of Pentler from about February
             2006 and their acts are to be attributed to the company.


        c. BSG MM and Pentler entered into the BSGR-Pentler Services Agreement on
             about 20 February 2006, backdated to 15 October 2005.


        d. When Pentler entered into the BSGR-Pentler Milestone Agreement with BSGR
             BVI it agreed “to continue its efforts to reach an agreement for [SB1] and [SB2]
             and assist in acquiring these blocks for the Simandou Iron Ore Project and to
             assist in any possible way with the Simandou Iron Ore Project.” The company
             that was seeking to obtain licences to SB1 and SB2 and thereafter exploit the
             reserves available in those blocks was (as from the date of its incorporation)
             BSGR ProjectCo.


        e. Pentler complied with this obligation by (inter alia) entering into the Pentler-
             Bah, Penter-Daou and Touré MoU, thereby obtaining the assistance and
             services of Bah, I.S. Touré, Daou and Mme Touré for the benefit of BSGR and
             BSGR ProjectCo. As is noted above, BSGR BVI paid or procured the first
             payment of the US$500,000 due under the first two of those agreements in
             cash directly to Bah, I.S. Touré and Daou.


        f.   The BSGR Group regularly paid consultancy fees to Pentler over the course of
             2006 and 2007. For example, on 21 May 2007 Pentler invoiced BSGR BVI in




                                         49
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 51 of 94



              the amount of US$62,000 for “consultant fees” in relation to “Your mining
              activity in Guinea”, which sum was paid by BSGR BVI shortly thereafter.


        g. Pursuant to the Pentler SPA, Pentler stood to receive US$22 million to be paid
              in instalments over two years, with a further US$8 million payable to Pentler
              (or its shareholders) in the event that BSGR Steel realised a profit exceeding
              US$1 billion from the Simandou project. It is to be inferred that the additional
              US$8 million payment was intended to encourage Pentler to continue to act as
              an intermediary (or consultant, representative or agent) of BSGR or BSGR
              ProjectCo in Guinea.

                    PARTICULARS IN RELATION TO BOUTROS

 106.3. Boutros and/or LMS acted as a consultant or intermediary for BSGR, BSGR Guinea
        and BSGR ProjectCo:


        a. By contract dated “2008”, entitled “Subcontracting and Service Provision
              Agreement”, Boutros’ company LMS purported to agree to supply various
              services to BSGR ProjectCo (the “Boutros Contract”). The Boutros Contract
              provided that payments due thereunder would be made within 30 days of
              receipt of an invoice.


        b. Thereafter 16 payments were made by the BSGR Group to Boutros, LMS or
              the Belgian bank account of an “Adama Sidibe”, as follows (the “Boutros
              Payments”):

          Payment         Date            Recipient                  Amount (US$)
          1               18.2.09         Boutros                    100,000
          2               18.3.09         Boutros                    27,445
          3               6.4.09          Boutros                    200,000
          4               27.4.09         Boutros                    148,500
          5               8.7.09          Boutros                    60,000
          6               30.7.09         Boutros                    100,000
          7               18.8.09         LMS                        1,300,000
          8               12.11.09        LMS                        100,000
          9               16.2.10         Adama Sidibe               1,000,000
          10              1.3.10          Adama Sidibe               300,000
          11              8.3.10          Adama Sidibe               550,000
          12              24.3.10         Adama Sidibe               300,000




                                          50
     Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 52 of 94



                13            29.3.10           Adama Sidibe             250,000
                14            9.4.10            Adama Sidibe             212,000
                15            12.4.10           Adama Sidibe             325,000
                16            21.4.10           Adama Sidibe             200,000
                                                                         5,172,945



              c. As pleaded in paragraphs 31 and 57 to 58 above, Payment 7 was described
                  by Tchelet as a payment for Boutros’ “consulting fee” but was in fact used to
                  pay US$998,000 to Mme Touré.


              d. The BSGR Group’s records suggest that some or all of the Boutros Payments
                  were made in return for the supply of mining-related equipment or works to
                  group members. In fact the Boutros Payments or the vast majority of them
                  were paid in order that Boutros could act as an intermediary in the payment of
                  bribes, as is to be inferred by: (i) the matters pleaded above in relation to
                  Payment 7, (ii) the round-number sums of all but one of the Boutros Payments,
                  (iii) the scant detail provided on the vast majority of the invoices produced to
                  support the making of the Boutros Payments, (iv) the authorisation and/or
                  making of several of the Boutros Payments before an invoice had been
                  received,8 (v) the fact that instructions were issued to make several of the
                  Boutros Payments “today”, “now”, or on an “urgent” or “very urgent” or
                  “extremely urgent” basis (notwithstanding the 30 day grace period in the
                  Boutros Contract), 9 (vi) manuscript notes on internal BSGR Group records to
                  the effect that a number of the payments should be removed from the
                  ‘consulting’ bookkeeping code and distributed amongst other codes, 10 (vii)
                  Tchelet’s statement by email on 5 April 2009 that details of Payments 3 and 4
                  “must remain in Gsy [Guernsey]” and (viii) instructions given by Tchelet on or
                  about 21 April 2009 to “remove Ghassan Boutros’ name from Guinea
                  Spreadsheet”.


              e. Further or alternatively, Boutros and/or LMS acted as a consultant for BSGR,
                  BSGR Guinea and/or BSGR ProjectCo (as recorded in internal BSGR Group
                  emails and/or as initially recorded on payment instructions sent/produced in
                  relation to Payments 1, 6, 7, 8, 9, 10, 11, 12).



8     Payments 5, 6, 7, 8, 9, 11, 12, 13, 15 and 16.
9     Payments 5, 9, 10, 13, 14 and 16.
10    At least payments 1, 6, 7, 8, 10, 12 and 13.


                                                51
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 53 of 94




                 PARTICULARS IN RELATION TO I.S. TOURÉ

 106.4. I. S. Touré was the half-brother of Mme Touré and was therefore related to both
        Mme Touré (by blood) and President Conté (by marriage).

                           PARTICULARS: GENERAL

 106.5. Accordingly, the First Consultancy Representations were false: (i) Cilins acted
        (directly or indirectly) as a consultant, representative, agent or intermediary on
        behalf of (inter alia) BSGR ProjectCo; (ii) Cilins interacted with the GoG when he
        arranged and attended meetings with Guinean officials including President Conté
        and the Minister of Mines; and (iii) such interaction related to BSGR ProjectCo’s
        attempts to obtain the Mining Licences.


 106.6. Further or alternatively, the First Consultancy Representations were also false
        because (i) Pentler acted (directly or indirectly) as a consultant, representative,
        agent or intermediary on behalf of (inter alia) BSGR ProjectCo; (ii) Pentler
        interacted with the GoG when it entered into the Touré MoU with Mme Touré; and
        (iii) the Touré MoU was entered into to procure Mme Touré’s assistance with
        obtaining the Mining Licences.


 106.7. Further or alternatively, the First Consultancy Representations were also false
        because Boutros and/or LMS acted (directly or indirectly) as representatives,
        brokers or intermediaries on behalf of (inter alia) BSGR ProjectCo by channelling
        funds to Mme Touré and/or acting as a consultant in respect of BSGR ProjectCo’s
        operations.

 106.8. Further or alternatively, the First Consultancy Representations were also false
        because Thiam acted as a representative on behalf of BSGR ProjectCo and BSGR
        Guernsey. Paragraph 62 is repeated. In particular Thiam acted as a representative
        of BSGR ProjectCo and BSGR Guernsey when (i) he interacted with the LIA and
        exchanged informal emails with Steinmetz in May 2009, (ii) he interacted and met
        with representatives of CIC and Baosteel, and (iii) he assisted the BSGR Group in
        its negotiations for the Base Convention.


 106.9. The Second Consultancy Representation was false because the local advisory
        team engaged by BSGR and BSGR ProjectCo (whether directly or indirectly)
        included Cilins, Pentler, Boutros and LMS, and Thiam.




                                         52
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 54 of 94



       106.10. The Third Consultancy Representations were false because (i) BSGR and BSGR
               ProjectCo made extensive use of consultants who possessed no mining skills or
               expertise, including Cilins, Pentler, Boutros and LMS and Thiam and (ii) I.S. Touré
               was related to Mme Touré and President Conté.



I3     Falsity of the Fourth Consultancy Representation

107. The Fourth Consultancy Representation was false. Pending disclosure, the Claimants rely on
     the following matters.


       107.1. The transaction by which BSGR Steel purchased the minority shareholding in
               BSGR BVI from Pentler was not a transaction carried out for tax planning purposes
               internal to the Balda group. Instead, it involved the purchase of the 17.65%
               shareholding in BSGR BVI held by Pentler, a company external to the Balda group
               (owned by the Pentler Principals and Mme Touré). It did not have any, or any
               substantial, tax planning or fiscal motivation.


       107.2. The purpose of the Pentler SPA was to reward the Pentler shareholders (the
               Pentler Principals and Mme Touré) by making significant payments to them for their
               work for BSGR / BSGR ProjectCo in Guinea. It also served to ensure that they
               continued to work to obtain mining licences for BSGR / BSGR ProjectCo in relation
               to the Simandou project by (i) securing their services as consultants for a period of
               5 years and (ii) promising them a US$8 million payment if BSGR Steel realised a
               US$1 billion profit on the Simandou project.



I4     Steinmetz knew that the representations were false or acted recklessly 11
108. It is to be inferred that Steinmetz made each of the Corruption and Consultancy
     Representations knowing it was false, without belief in its truth, or reckless as to whether it
     was true or not:


       108.1. Steinmetz was the ultimate beneficial owner of the BSGR Group and controlled all
               material decisions relating to the BSGR Group, BSGR and its sale of the Shares.


       108.2. Steinmetz was closely connected with BSGR’s business in Guinea. In particular
               (i) Steinmetz attended at least four meetings to discuss the grant of mining licences


11      Pending disclosure, the Claimants rely on the particulars set out in this and the following
sections as establishing the knowledge and/or recklessness of the defendants.


                                                 53
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 55 of 94



        over SB1 and SB2 at which one of or both President Conté and Mme Touré were
        present (the Eighth, Ninth and Twelfth Touré Intercessions and the meeting
        pleaded in paragraph 48.6 above), (ii) Steinmetz was sent and responded to the
        September 2007 Email, as defined and explained below, (iii) Steinmetz led the
        negotiations that culminated in the execution of the Pentler SPA and was
        personally involved in the negotiation of the 2009 BSGR/Pentler Settlement, and
        (iv) Steinmetz was in regular contact with Thiam over the course of 2009 and 2010.


 108.3. Steinmetz agreed to grant bonuses in the total amount of US$18.2 million to the
        Second to Sixth Defendants in return for the roles they played in procuring Vale to
        enter into the SHA and JVA.


 108.4. Steinmetz obtained a huge financial windfall as a result of Vale entering into the
        JVA and SHA.


 108.5. On 18 September 2007, Avidan emailed Steinmetz and Struik to update them on
        news from the Minister of Mines. Avidan stated that (i) the minister had assured
        him that licences would be granted to the BSGR Group in relation to SB1 and SB2
        and that “it is just a matter of technical issues”; (ii) the Minister of Mines had
        suggested that BSGR prepare a presentation on their investments in the country,
        following which “the President will take it [SB1 and SB2] away from Rio Tinto …
        and will hand it over to BSGR”; and (iii) “In the next few days I am going to meet
        some of the key people in the country including the Prime minister, the Lady [sc.
        Mme Touré] and maybe the President to push them forward so as to reduce some
        technical and administrative problems”. Steinmetz responded to the September
        2007 Email as follows: “We should NOT talk about Rio [Tinto] in any written paper,
        as it is not our problem and government should do their own decision and otherwise
        it can come back to us as a bo[o]merang ! [sic]” (the “September 2007 Email”).


 108.6. It is clear from the terms of the September 2007 Email that Steinmetz knew and
        approved of the role being fulfilled by Mme Touré in procuring the grant of the
        Mining Licences and that this role was improper.


 108.7. Steinmetz gave instructions for the 31 March 2010 Restructuring to be carried into
        effect for the purpose of concealing from Vale the role played by Pentler and its
        shareholders in securing the Mining Licences.




                                        54
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 56 of 94



 108.8. It is inherently unlikely that Steinmetz did not approve (1) the BSGR-Pentler
        Milestone Agreement, the Touré MoU, the Pentler-Bah and Pentler-Daou
        Agreements, (2) the Pentler SPA, and (3) the 2008 Matinda Contracts, each of
        which imposed a substantial financial liability on a member of the BSGR Group.


 108.9. It is inherently unlikely that a company within the BSGR Group would have paid a
        substantial bribe without the knowledge or consent of Steinmetz.


 108.10. Steinmetz gave Cilins instructions to visit Mme Touré in 2012 for the purposes of
        persuading her to sign a declaration falsely stating that she had no relationship with
        the BSGR Group.

 108.11. Steinmetz gave Cilins instructions to visit Mme Touré in Florida in 2013 for the
        purposes of procuring her to sign the False Testimony and of destroying the
        Incriminating Documents in return for the payment of at least US$1 million and
        possibly as much as US$6 million.


 108.12. The Pentler SPA (negotiated by Steinmetz) provides that Pentler’s shareholders
        would “continue to advise and act as a [BSGR BVI] consultant for the period of 5
        years ….”.


 108.13. Steinmetz’s Blackberry was seized shortly after Cilins’ arrest in April 2013. It
        contained a Florida telephone number for “Fred US”, which it is inferred, is Cilins.
        In addition, it is to be inferred that Cilins was also one of Steinmetz’s Blackberry
        messenger contacts, as the Florida number and a French number (also saved as
        “Fred”) had associated Blackberry PIN numbers.


 108.14. Steinmetz sent or received emails from Thiam on 24 and 26 May and 8 June 2009
        (in connection with the BSGR Group’s discussions with the LIA), 30 December
        2009 (in connection with the BSGR Group’s discussions with Baosteel), 4 January
        2010 (in connection with a presentation to be given by the BSGR Group in China
        about the Simandou project), 30 April 2010 (in connection with a press release to
        be issued about the Vale/BSGR joint venture), 26 June 2010 (after the JVA had
        been entered into, with Thiam sending Steinmetz a confidential GoG letter) and 5
        November 2010 (with Thiam forwarding Steinmetz an email about GoG
        negotiations that may affect the joint venture).




                                         55
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 57 of 94



       108.15. By reason of his position in the BSGR Group (as referred to above) it is to be
                inferred that Steinmetz knew and approved of the substantial payments made to
                Boutros / LMS and the purpose for which those payments were made.

       108.16. Steinmetz knew that the Pentler SPA did not involve another group company or a
                tax planning transaction, and in fact involved the purchase of shares from a
                company owned by the Pentler Principals and Mme Touré. On his own evidence
                in the arbitration, Steinmetz knew about BSGR’s relationship with Pentler but did
                not disclose Pentler to Vale on the basis of advice which he falsely claimed had
                been given by Skadden.

I5      Cramer knew that the representations were false or acted recklessly

109. It is to be inferred that Cramer made each of the Corruption and Consultancy Representations
     knowing it was false, without belief in its truth, or reckless as to whether it was true or not:


       109.1. Cramer was Steinmetz’s second-in-command, as is shown by the matters pleaded
                below, and it is to be inferred would have known of the manner in which the Mining
                Licences were obtained and confirmed.


       109.2. Cramer and Onyx (a company ultimately beneficially owned and controlled by
                Cramer, of which he was the CEO and a director) were entrusted with day-to-day
                management issues arising in the BSGR Group by Balda, the ultimate corporate
                owner of BSGR and BSGR ProjectCo. Cramer attended regular meetings of
                Balda’s foundation council to update them on the BSGR Group’s business.


       109.3. Cramer was appointed as a director of BSGR in or around 2004, a position he still
                holds. By about 2008, Cramer had effectively become the CEO of the BSGR
                Group.


       109.4. Onyx, whose main client was the BSGR Group, provided company secretarial,
                treasury, taxation advisory and corporate finance services to the BSGR Group in
                connection with the Simandou project, and made a number of representations in
                the Supplemental DD Questionnaire.


       109.5. Cramer was a required signatory of the BSGR Group for all payments exceeding
                US$5 million.


       109.6. The JVA provided for Cramer to become one of the two BSGR Directors in the
                BSGR/Vale joint venture.


                                                  56
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 58 of 94




 109.7. Steinmetz and Cramer attended a meeting with Eduardo Ledsham in
        February/March 2010 in London at which Steinmetz proposed terms that were
        similar to those ultimately contained in the JVA. Thereafter, Cramer was closely
        involved in the BSGR Group’s negotiations with Vale.             In particular, Cramer
        attended the FCPA Interview and was one of two BSGR Group executives copied
        to Tchelet’s email returning the Initial and Supplemental Due Diligence
        Questionnaires to Vale. Later, in about April/May 2010, Cramer visited Panama
        with Steinmetz and two Vale executives (including its CEO).


 109.8. Cramer was promised a bonus of US$10 million in return for the role that he played
        in procuring Vale to enter into the JVA and SHA. Of this sum, at least US$3 million
        was paid.


 109.9. Onyx was granted a bonus by Balda of US$2.5 million in return for the role that it
        played in procuring Vale to enter into the JVA and SHA.


 109.10. Onyx sold Pentler to the Pentler Principals in February 2006. It is to be inferred
        from (i) his position within Onyx, (ii) that this was a highly unusual transaction for
        Onyx, and (iii) the other matters referred to herein, that Cramer knew about the
        sale and the purpose of the sale (viz., to provide a company which could be used
        by the Pentler Principals to act as an intermediary for the BSGR Group in Guinea
        and as a mechanism by which money could be channelled in bribes to individuals
        in Guinea to assist in obtaining the Mining Licences).


 109.11. It is to be inferred that Cramer was aware of and/or may have expressly approved
        the making of a payment of US$4 million to Pentler on about 28 July 2009, pursuant
        to the 2009 BSGR/Pentler Settlement. The initials on the payment instruction are
        ‘DC’, which it is to be inferred refers to Cramer or to Clark.


 109.12. Cramer was responsible for the corporate structure by which the BSGR Group
        ultimately held the Mining Licences, including the changes to that structure effected
        by the 31 March 2010 Restructuring. It is to be inferred that he knew that the
        purpose of the restructuring was to conceal from Vale the role played by Pentler
        and its shareholders in securing the Mining Licences.


 109.13. Cramer presented the Vale/BSGR joint venture to the Balda foundation council to
        obtain Balda’s approval for the deal.



                                          57
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 59 of 94




 109.14. When, in April 2010, Clifford Chance raised concerns with Skadden regarding
        bribery charges against Ehud Olmert (who had been involved in promoting BSGR’s
        interests in Guinea), Skadden consulted Cramer in relation to those concerns.


 109.15. On 10 May 2010, ten days after the JVA and SHA were signed, Tchelet sent
        Cramer an email with the subject line “Settlement in respect of Pentler” (the “10
        May 2010 Email”). It asked Cramer to transfer US$22 million “for value today” so
        that Windpoint could pay Pentler that sum in “final settlement” of its rights under
        the Pentler SPA once “the indemnity and settlement letters have been signed by
        Pentler”. Cramer responded “Please proceed”. On 10 May 2010 US$22 million
        was transferred by BSGR to Nysco and thereafter by Nysco to Windpoint which in
        turn paid it to Pentler. It is to be inferred from the contents of the said email and the
        other steps that were taken to hide Pentler’s involvement with procuring the grant
        of the Mining Licences that the settlement with Pentler was being negotiated by
        (inter alios) Cramer and Tchelet at the same time as the JVA and SHA, that Cramer
        was fully aware of the role played by Pentler in connection with the Mining
        Licences, and that Windpoint was used to make the payment to distance it from
        the BSGR Group.


 109.16. Cramer was involved in BSGR’s relationship with Thiam. He arranged for an
        invitation letter to be sent facilitating Fofana’s travel to London to attend the planned
        meeting between BSGR and Thiam in early 2009; he was forwarded a letter from
        Thiam in February 2009 in relation to BSGR and Rio Tinto’s rights to conduct
        exploration activities in North and South Simandou; and Steinmetz copied Cramer
        to his February 2010 email stating that it was “great, great news!!!!” that Thiam had
        been reappointed as Minister of Mines.


 109.17. By reason of his position in the BSGR Group (as referred to above) it is to be
        inferred that Cramer knew and approved of the substantial payments made to
        Boutros / LMS and the purpose for which those payments were made.


 109.18. Cramer knew that the Pentler SPA did not involve another group company or a tax
        planning transaction, and in fact involved the purchase of shares from a company
        owned by the Pentler Principals and Mme Touré.




                                          58
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 60 of 94



I6      Struik knew that the representations were false or acted recklessly

110. It is to be inferred that Struik made each of the Corruption and Consultancy Representations
     knowing it was false, without belief in its truth, or reckless as to whether it was true or not:


       110.1. From about February to June 2006, Struik ran the BSGR Group’s business in
                Guinea. After Avidan was appointed as the BSGR Group’s country manager in
                June 2006, Struik remained closely involved in the Simandou project.


       110.2. Struik was appointed as the CEO of BSG MM in May 2007 and was thereafter
                responsible for all of the BSGR Group’s worldwide mining projects (whether in their
                exploration or production phases). He was therefore responsible for the BSGR
                Group’s Simandou project, and would have known of the manner in which the
                Mining Licences were obtained and confirmed.


       110.3. Struik was promised a bonus of US$3 million in return for the role that he played in
                procuring Vale to enter into the JVA and SHA. Of this sum, at least US$2 million
                was paid.


       110.4. BSG MM, of which Struik was a director, entered into the BSGR-Pentler Services
                Agreement.


       110.5. Struik signed the Pentler Milestone Agreement on behalf of BSGR BVI.


       110.6. By email dated 2 March 2006, Struik confirmed that 17.65% of the shares in BSGR
                BVI could be transferred to Pentler.


       110.7. Struik was present in February 2006 when Oron paid Bah, Daou and I.S. Touré
                US$500,000 in cash in a hotel in Conakry pursuant to the Milestone Agreements
                between Pentler and those individuals.


       110.8. On 10 May 2006, Struik emailed Oron in relation to bauxite permits that had
                recently been granted to the BSGR Group. He stated: “The Lady [viz. Mme Touré]
                phoned [Cilins] today … asking him whether I was happy now with these permits.
                [Noy] also phoned me saying that we need to process the ‘first payment’ now,
                hence the invoice attached (which I asked for).” (the “May 2006 Email”). Two days
                later, Struik confirmed that the invoice (in the amount of US$250,000) was for
                Cilins’ services and success fees. Tchelet later confirmed that the said invoice
                related to Cilins’ work in relation to BSGR’s bauxite and iron ore activities in Guinea.



                                                  59
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 61 of 94



        This exercise demonstrates that Struik was fully aware from the outset of the roles
        played by Cilins and Mme Touré for the BSGR Group.


 110.9. Struik attended the meeting defined above as the Fifth Touré Intercession, held
        late at night between Avidan, Struik, Mme Touré and President Conté at the
        Presidential Palace.


 110.10. Struik attended the September 2006 press conference given by the BSGR Group
        together with (inter alios) Cilins and I.S. Touré.


 110.11. Struik was one of the three recipients of the September 2007 Email.


 110.12. On about 30 November 2009, Struik received a letter written by Bah, attaching
        copies of the BSGR-Pentler and Pentler-Bah Milestone Agreements. Bah stated
        that the Pentler-Bah Milestone Agreement had been entered into under Struik’s
        supervision and threatened legal action unless the US$15.2 million that he alleged
        was outstanding under it was paid.


 110.13. Struik was closely involved in negotiating the Base Convention and was a signatory
        to the same, such that it is to be inferred that he knew of the assistance provided
        by Thiam in connection with the said negotiations.


 110.14. Struik was copied to a further letter from Bah on or around 26 March 2010,
        addressed to Cilins and Lev Ran as directors of Pentler.            Again, the letter
        demanded payment of US$15.2 million (though seemingly only from Pentler).
        Shortly thereafter, Struik sent an email to (inter alia) Clark stating that a “schmuck”
        from Mali (Bah) had sent a further letter by email and instructing them to “ignore
        and delete” the same.


 110.15. The 31 March 2010 Restructuring was carried out with Struik’s assistance and/or
        to his knowledge. It is to be inferred that he knew that the purpose of the
        restructuring was to conceal from Vale the role played by Pentler and its
        shareholders in securing the Mining Licences.


 110.16. Struik ran the BSGR Group’s Guinean business over the first half of 2006 with the
        help of Cilins, who also acted as his translator and assistant. Over the same period,
        Struik gave temporary employment to I.S. Touré which led to I.S. Touré’s part-time




                                          60
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 62 of 94



                employment by BSGR from February 2006 and full-time employment by BSGR
                ProjectCo in early 2007.


       110.17. Struik recommended to the BSGR board that US$5 million be paid to CCS,
                purportedly as the price of obtaining exclusive access to due diligence on a
                Mozambique coal mine. In fact, the US$5 million was ultimately paid to Thiam for
                his assistance in securing and confirming the Mining Licences. It is to be inferred
                from the matters pleaded in this paragraph and at paragraphs 62.15 to 62.16 above
                that Struik knew that this was the case.


       110.18. Struik knew that the Pentler SPA did not involve another group company or a tax
                planning transaction, and in fact involved the purchase of shares from a company
                owned by the Pentler Principals and Mme Touré.



I7      Avidan knew that the representations were false or acted recklessly

111. It is to be inferred that Avidan made each of the Corruption and Consultancy Representations
     knowing it was false, without belief in its truth, or reckless as to whether it was true or not:


       111.1. Avidan was appointed as the BSGR Group’s Guinea country manager and moved
                to Guinea in about June 2006. He thereafter became intimately familiar with all of
                the BSGR Group’s activities in Guinea.           Avidan was appointed as BSGR
                ProjectCo’s President on or about June 2006, and signed the Base Convention on
                its behalf in December 2009.


       111.2. Avidan was promised a bonus of US$3.75 million in return for the role that he
                played in procuring Vale to enter into the JVA and SHA. Of this sum, at least
                US$2.5 million was paid. In addition, Avidan’s company Fefania received a further
                US$2.8 million from Windpoint on or about 22 October 2010; US$1.7 million from
                BSGR on or about 24 November 2010; and US$1.42 million from Windpoint on or
                about 31 January 2011.


       111.3. Avidan was the author of the September 2007 Email.


       111.4. Avidan attended the meetings defined above as the Fifth, Eighth to Tenth and
                Twelfth Touré Intercessions and met President Conte on about seven or eight
                occasions.




                                                  61
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 63 of 94



       111.5. Avidan signed the 2008 Matinda Contracts on behalf of BSGR ProjectCo.


       111.6. Each invoice produced purportedly to justify the Boutros Payments was addressed
                to Avidan. It is to be inferred from this fact, Avidan’s position as country manager
                and the other matters pleaded herein that Avidan was aware of and approved the
                making of each of the Boutros Payments and knew that they were to be used to
                pay bribes in whole or in part.


       111.7. Avidan was closely involved in negotiating the Base Convention and was a
                signatory to the same. Avidan was also copied on emails in which Thiam advised
                on the Base Convention negotiations, such that he knew that Thiam was acting as
                a consultant, adviser, intermediary and representative to the BSGR Group.


       111.8. The 31 March 2010 Restructuring was carried out with Avidan’s assistance and/or
                to his knowledge. It is to be inferred that he knew that the purpose of the
                restructuring was to conceal from Vale the role played by Pentler and its
                shareholders in securing the Mining Licences.


       111.9. Shortly after Avidan’s arrival in Guinea, he was introduced to Cilins and I.S. Touré.
                Avidan worked closely with Cilins between the middle and late 2006 and had a very
                close working relationship with I.S. Touré from the end of 2006.


       111.10. Avidan was aware of the Pentler and Bah disputes and the demands for success
                fees by Pentler and Bah in connection with the licences obtained over SB1 and
                SB2.


       111.11. Avidan knew that the Pentler SPA did not involve another group company or a tax
                planning transaction, and in fact involved the purchase of shares from a company
                owned by the Pentler Principals and Mme Touré



I8      Tchelet knew that the representations were false or acted recklessly

112. It is to be inferred that Tchelet made each of the Corruption and Consultancy Representations
     knowing it was false, without belief in its truth, or reckless as to whether it was true or not:


       112.1. Tchelet was the BSGR Group’s CFO until August 2008 and thereafter worked as a
                “strategic financial specialist”. He was closely involved with all financial decisions




                                                  62
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 64 of 94



        relating to the BSGR Group’s Guinean operations, visiting Guinea for these
        purposes on at least seven occasions between July 2008 and June 2010.


 112.2. Tchelet was promised a bonus of US$1.2 million in return for the role that he played
        in procuring Vale to enter into the JVA and SHA. Of this sum, at least US$800,000
        was paid.


 112.3. Tchelet was copied to Struik’s email of 2 March 2006 giving instructions for the
        transfer of 17.65% of the shares in BSGR BVI to Pentler.


 112.4. In 2006, Tchelet was involved in approving consultancy payments to Pentler
        including: (i) payments totalling $125,000 for “assistance in the signature of the
        Memorandum of Understanding for the Simandou North and South iron ore
        deposits”, and (ii) payment of a further $250,000 which Tchelet was told by Roy
        Oron were for Cilins’ “services and success fees”.


 112.5. On 11 May 2006, Tchelet was sent Struik’s email of the previous day in which he
        (Struik) (i) referred to “The Lady” (ie Mme Touré) having telephoned Cilins to ask
        him whether he was happy with bauxite permits that had been obtained and (ii)
        asked for Cilins’ invoice of 10 May 2006 to be paid. Tchelet gave the necessary
        payment instructions, explaining in subsequent emails that they were (contrary to
        the face of the invoice) referable to both bauxite and iron ore-related activity.


 112.6. Between February 2009 and April 2010, Tchelet gave instructions for the payment
        of each of the Boutros Payments with knowledge of the facts pleaded in paragraph
        106.3(d) above. It is to be inferred from the matters pleaded herein that Tchelet
        approved the making of each of the Boutros Payments knowing that they were to
        be used to pay bribes in whole or in part.


 112.7. Tchelet took steps to conceal the nature of the payments made to Boutros / LMS
        and Pentler:


        a. On 10 March 2009, Tchelet rebuked a BSGR Group employee for sending a
            list of invoices that had been paid by the BSGR Group in relation to the
            Simandou project in February 2009 to BSGR ProjectCo’s Guinean accountant.
            That list included reference to Boutros. Tchelet stated: “Why was this sent with
            names—very bad!! I specifically asked you not to include names and take care




                                          63
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 65 of 94



             for good reason!” and “From now on all Gsy correspondence must be sent to
             me only not to Tania or anyone in Guinea.”


        b. On 5 April 2009, Tchelet instructed a member of the BSGR Group’s
             accountancy team as follows (in relation to Boutros Payments 3 and 4): “Please
             ensure to speak to me about this tomorrow-these details must remain in Gsy—
             please speak with me on this tomorrow.” Later, on about 20 April 2009, Tchelet
             gave instructions to a member of the BSGR Group’s accountancy team to
             “remove Ghassan Boutros’ name from Guinea Spreadsheet”.


        c. On 21 April 2009, Tchelet instructed a member of the BSGR Group’s
             accountancy team to remove reference to US$4 million of “purchase fees paid
             to Pentler from this report ASAP”, that he had given the report to the local
             accountant “after having removed” reference to the purchase fees, and that no
             reference to purchase fees paid to Pentler should be included on any
             subsequent report.


        d. On 26 April 2009, Tchelet sent a further email stating “What is sensitive is the
             names in respect of consulting fees paid – please always check with me first
             before sending reports which include details to her or anyone inside Guinea.
             Also, under no circumstances should any details relating to payments to
             Pentler, past or pending or future be sent to anyone inside Guinea without
             speaking with me first.” (emphasis supplied)


        e. On 17 August 2009, Tchelet emailed (inter alios) Clark to provide banking
             details to be used “for the USD1.3 million consulting fee payment to Ghassan”.
             As pleaded above, US$998,000 of this sum was later paid to Mme Touré.
             When giving the instruction, Tchelet stressed that the banking details attached
             to his email, and “NOT the regular ones”, should be used.


        f.   It is to be inferred that Tchelet sent these emails because he knew that (i) the
             Boutros Payments had and were being used to pay bribes and (ii) Pentler had
             been involved in paying bribes to Mme Touré. The emails referred to above
             are hereinafter referred to as the “2009 Tchelet Emails”.


 112.8. The 31 March 2010 Restructuring was carried out with Tchelet’s assistance and/or
        to his knowledge. It is to be inferred that he knew that the purpose of the




                                         64
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 66 of 94



                restructuring was to conceal from Vale the role played by Pentler and its
                shareholders in securing the Mining Licences.


       112.9. Tchelet sent the 10 May 2010 Email. It is to be inferred from the contents of the
                said email and the other steps that were taken to hide Pentler’s involvement with
                procuring the grant of the Mining Licences that the settlement with Pentler was
                being negotiated by (inter alios) Cramer and Tchelet at the same time as the JVA
                and SHA.


       112.10. In addition to the US$22 million payment to Pentler referred to in the 10 May 2010
                Email, Tchelet was involved in approving and effecting payments of US$3 million
                and US$1.5 million to Pentler in connection with the Pentler Settlement Agreement.


       112.11. Tchelet was involved in authorising payments for Thiam’s air travel. It is to be
                inferred that he knew Thiam was acting as a consultant or intermediary for BSGR
                / BSGR ProjectCo.


       112.12. Given his role, it is to be inferred that Tchelet was involved in and/or approved the
                US$5 million payment to CCS and that he knew that the said payment was
                ultimately for Thiam’s benefit.


       112.13. Tchelet knew that Cilins was paid US$10,000 per month by BSGR from January
                2006 to (at least) July 2006 for the work he was undertaking for and on behalf of
                BSGR in Guinea.


       112.14. Tchelet knew that the Pentler SPA did not involve another group company or a tax
                planning transaction, and in fact involved the purchase of shares from a company
                owned by the Pentler Principals and Mme Touré.



I9      Clark knew that the representations were false or acted recklessly

113. It is to be inferred that Clark made each of the Corruption and Consultancy Representations
     knowing it was false, without belief in its truth, or reckless as to whether it was true or not:


       113.1. Clark is a chartered accountant with significant audit experience. He was a director
                of BSGR and the BSGR Group’s treasurer from about March 2007. He was also
                the money-laundering reporting officer for BSGR and BSGR Guernsey, as




                                                  65
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 67 of 94



        particularised above. In the arbitration, Clark stated that “part of my training and
        background is about professional scepticism and investigation”.


 113.2. Clark stated that he had conducted a “thorough review” of the matters addressed
        in the Initial and Supplemental DD Questionnaires.


 113.3. Clark was promised a bonus of US$250,000 in return for the role that he played in
        procuring Vale to enter into the JVA and SHA. Of this sum, at least US$180,000
        was paid.


 113.4. Clark chaired the board meeting of BSGR which approved the Pentler SPA in
        March 2008.      That agreement included, inter alia, reference to Pentler’s
        shareholders continuing to act as consultants for a period of five years.

 113.5. Clark was copied into each of the 2009 Tchelet Emails, which as described above
        sought to remove references to Boutros and Pentler from various accounting
        documents. It is to be inferred from the content of the 2009 Tchelet Emails and the
        other matters referred to herein that Clark knew that Tchelet sent these emails
        because (i) the Boutros Payments had and were being used to pay bribes and (ii)
        Pentler had been involved in paying bribes to Mme Touré.

 113.6. Clark was aware of and/or involved in approving and/or processing instructions for
        payments to Pentler in 2009, including the payment instruction for US$4 million
        dated 28 July 2009 (the approval initials are “DC”, which it is to be inferred refers
        to Clark or Cramer). In addition, Clark signed the payment instruction as having
        checked it.

 113.7. Between April 2009 and April 2010, Clark approved or was otherwise involved in
        the process by which at least 12 of the Boutros Payments were made. In addition
        to the Tchelet 2009 Emails, Clark: (i) acted on Tchelet’s instructions of 28 July 2009
        to pay US$100,000 to Boutros in the absence of an invoice (Payment 6); (ii) acted
        on Tchelet’s instructions of 17 July 2009 to make a US$1.3 million payment to
        Boutros “tomorrow” that was “NOT” to be entered into the BSGR Group’s
        accounting system in the usual way (Payment 7); (iii) acted on Tchelet’s instruction
        of 14 February 2010 to make an “extremely urgent” payment of US$1 million to
        Boutros in the absence of any underlying invoice (Payment 9); (iv) on 1 March
        2010 relayed Tchelet’s instructions to make a “very urgent” payment of
        US$300,000 to Boutros (Payment 10); (v) acted on Tchelet’s instructions of 7
        March 2010 to make a payment of US$550,000 to Boutros for “consulting fees”



                                         66
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 68 of 94



        with “invoice to follow” (Payment 11); and (vi) acted on Tchelet’s instruction of 29
        March 2010 to make a US$250,000 payment to Boutros “today” (Payment 13).


 113.8. In December 2009, Clark was provided with copies of (i) the Pentler Milestone
        Agreement, (ii) the Pentler-Bah Milestone Agreement and (iii) a statement signed
        by Bah and Touré explaining that they had received US$425,000 from Pentler in
        relation to “the mining activities of BSGR Guinea Ltd in the Republic of Guinea”.
        The said documents were enclosed with a letter sent by Bah to Struik and Cilins
        dated 30 November 2009 demanding the payment of US$15.2 million. Clark
        considered Bah’s letter and the attachments thereto and responded on 3
        December 2009 on behalf of BSGR, threatening a claim against Bah in
        harassment, defamation and extortion.


 113.9. Clark was provided with a further letter from Bah on or around 26 March 2010,
        addressed to Cilins and Lev Ran as directors of Pentler.             Again, the letter
        demanded payment of US$15.2 million (though seemingly only from Pentler).
        Shortly thereafter, Struik sent an email to (inter alia) Clark stating that a “schmuck”
        from Mali (Bah) had sent a further letter by email and instructing them to “ignore
        and delete” the same. Within a week of receipt of this letter, Clark signed the Initial
        and Supplemental DD Questionnaires which made no reference to Cilins or
        Pentler.


 113.10. The 31 March 2010 Restructuring was carried out with Clark’s assistance and/or to
        his knowledge. It is to be inferred that he knew that the purpose of the restructuring
        was to conceal from Vale the role played by Pentler and its shareholders in
        securing the Mining Licences.


 113.11. The 10 May 2010 Email and subsequent exchanges on the topic of the payment to
        be made for the benefit of Pentler on or shortly after 10 May 2010 were copied to
        or in one case sent by Clark. He subsequently sent an email on 12 May 2010 with
        an instruction to “load” $22 million from Windpoint to Pentler. It is to be inferred (i)
        (from the contents of the said email and the other steps that were taken to hide
        Pentler’s involvement with procuring the grant of the Mining Licences) that the
        settlement with Pentler was being negotiated by (inter alios) Cramer and Tchelet
        at the same time as the JVA and SHA and (ii) that Clark knew this.

 113.12. On 11 April 2012, when asked by Tchelet to find references in Pentler
        documentation which could “support the decision” that the BSGR Group had made
        (seemingly in relation to disclosure given to Vale prior to the execution of the


                                          67
       Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 69 of 94



                 JVA/SHA), Clark replied: “I have already been through [the board minutes] … we
                 were very circumspect about Pentler –“.


        113.13. Clark knew that the Pentler SPA did not involve another group company or a tax
                 planning transaction, and in fact involved the purchase of shares from a company
                 owned by the Pentler Principals and Mme Touré.

I10      Nysco and Balda knew that the representations were false or acted recklessly

114. Nysco made each of the Corruption and Consultancy Representations knowing it was false,
      without belief in its truth, or reckless as to whether it was true or not:


        114.1. The controlling minds of Nysco at the time the representations were made and the
                 JVA/SHA entered into, and for the purpose of making those representations, were
                 Cramer and/or Steinmetz.


        114.2. Cramer was, at the relevant time, a representative of the corporate director on
                 Nysco’s board, and had been engaged by Balda (through Onyx) to provide various
                 consultancy, advisory and management services for the BSGR Group including
                 Nysco.

        114.3. Steinmetz is the ultimate beneficiary and controller of the BSGR Group, and was
                 also engaged by Balda to provide services to the Group.

        114.4. The knowledge of Cramer and/or Steinmetz as pleaded at paragraphs 108 and 109
                 above is accordingly attributable to Nysco and those paragraphs are repeated
                 mutatis mutandis.


        114.5. Nysco was the recipient of the shares in BSGR Steel transferred pursuant to the
                 31 March 2010 Restructuring.


        114.6. As pleaded above, on or about 10 May 2010 Nysco paid US$22 million (received
                 from BSGR on or about 10 May 2010) to Windpoint for onward payment to Pentler;
                 and in March 2011 Nysco paid a further US$1.5 million to Windpoint for onward
                 payment to Pentler.


115. Balda made the Corruption and Consultancy Representations knowing each of them was
      false, without belief in their truth, or reckless as to whether they were true or not:


        115.1. The attribution of knowledge of individuals to Balda is a matter of Liechtenstein law.



                                                    68
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 70 of 94




 115.2. As a matter of Liechtenstein law:


    115.2.1. The knowledge of a natural person is attributable to a legal entity (including
              a foundation) if the natural person is a de facto organ of the legal entity.


    115.2.2. A de facto organ is a natural person who, without having been legally
              entrusted with the management or representation of a legal entity, in fact
              fulfils the functions of the executive bodies of the legal entity by taking
              decisions reserved for the executive bodies and/or providing the actual
              management and thus decisively co-determining the decision making of the
              legal entity.


    115.2.3. Further, a natural person may be a de facto organ of a foundation if, as a
              matter of fact, he is entrusted with the management of the foundation and
              influences the formal decision making process of the foundation board.


    115.2.4. It is possible for a legal entity to have several de facto organs. The knowledge
              attributable to the legal entity may be that of one of the de facto organs (even
              if that knowledge is not shared by the other organs of the legal entity), having
              regard to the involvement of that particular de facto organ in the transaction
              or activity in question.


    115.2.5. Whether a natural person has acted as a de facto organ of a legal entity,
              including a foundation, is a question of fact and the Liechtenstein Court will
              take into account all the circumstances of the case in assessing whether the
              knowledge of a natural person is attributable to the legal entity.


 115.3. Steinmetz was a de facto organ of Balda at the time the representations were made
        and the JVA/SHA entered into. Pending disclosure, the Claimants rely on the
        following:


    115.3.1. Steinmetz was the first-class beneficiary of Balda;
    115.3.2. he acted as an ‘adviser’ to Balda purportedly pursuant to a consultancy
              agreement dated 1 January 1998;
    115.3.3. he had Onyx (a company owned by his close associate Cramer) appointed
              as a consultant to Balda;




                                          69
       Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 71 of 94



           115.3.4. he regularly requested distributions from Balda to himself and his family and
                        those requests were always followed;
           115.3.5. (based on his asset disclosure given pursuant to the Worldwide Freezing
                        Order granted in these proceedings) he had no significant personal wealth
                        other than as represented by the assets held by Balda (and one other
                        Liechtenstein foundation, the Vessna Foundation);
           115.3.6. he attended meetings of the Balda foundation council; and
           115.3.7. In the premises, Steinmetz controlled all material decisions relating to Balda
                        and Balda’s wholly owned subsidiary BSGR (including BSGR’s sale of the
                        Shares and entry into the JVA with Vale).


        115.4. Further or alternatively, Cramer was a de facto organ of Balda at the time the
                representations were made and the JVA/SHA entered into. Pending disclosure, the
                Claimants rely on the following:


           115.4.1. Cramer and his company Onyx were engaged by Balda;
           115.4.2. Cramer’s proposals to the Balda foundation council (including that Balda
                        should approve BSGR’s entry into the JVA and make significant distributions
                        to Steinmetz) were invariably followed;
           115.4.3. Balda resolved to pay Cramer, via Onyx, a $2.5 million bonus following
                        completion of the JVA; and
           115.4.4. (based on his asset disclosure given pursuant to the Worldwide Freezing
                        Order granted in these proceedings) Cramer claims to be owed £9.5 million
                        from the ‘Steinmetz foundations’.

        115.5. The knowledge of Cramer and/or Steinmetz as pleaded at paragraphs 108 and 109
                above is accordingly attributable to Balda and those paragraphs are repeated
                mutatis mutandis.


I11     Inducement and reliance

116. Vale’s entry into the JVA and SHA on 30 April 2010 was induced by and/or in reliance on
      each of the First to Eighth Corruption Representations and the First to Fourth Consultancy
      Representations.


        116.1. As a reputable, global and publicly listed company, Vale had every interest in
                ensuring that it did not become involved in a joint venture to exploit licences that
                had been procured by bribery or corruption. The Defendants knew this to be the
                case.



                                                   70
     Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 72 of 94




       116.2. Vale specifically asked about the use of consultants and/or intermediaries, which
              led to the Defendants making the First to Fourth Consultancy Representations. The
              use of consultants and/or intermediaries in a country such as Guinea would
              constitute a “red flag” pointing towards the possible payment of bribes and/or use
              of corrupt practices. Questions about the use of consultants and/or intermediaries
              was intended to uncover such “red flags” and, if the use of consultants and/or
              intermediaries were disclosed, would have led to further, extensive due diligence
              in relation to those consultants/intermediaries and the roles they had played which
              would have revealed information (such as the involvement of Pentler and Mme
              Touré) that would have caused Vale not to proceed with the transaction (particularly
              given Vale’s obligations as a listed company subject to the FCPA). Alternatively,
              disclosing the use of consultants and/or intermediaries would have led to further
              enquiries and had BSGR been unable or unwilling to provide satisfactory
              information and assurances in response, Vale would not have proceeded with the
              transaction. Again, the Defendants knew this to be the case.


       116.3. Further, Vale International and Vale Austria made the payments set out at
              paragraphs 122.1 – 122.3 below in reliance upon the Consultancy and Corruption
              Representations.



                               SECTION J: CLAIM IN CONSPIRACY

117. The Defendants, without just cause or excuse, conspired and combined together with the
    intention to cause injury to the Claimants by unlawful means, being the making of fraudulent
    misrepresentations to Vale; they all made fraudulent misrepresentations to Vale pursuant to
    that combination or understanding; and the Claimants suffered foreseeable and inevitable
    (and intended) loss as a result. Pending disclosure, the Claimants rely on the following:


       117.1. All of the Defendants made false misrepresentations to Vale concerning the use of
              bribes and the use of consultants, intermediaries, agents and/or representatives in
              Guinea. Further, all of the Defendants knew such representations to be false or
              were reckless as to the truth of the same. Paragraphs 105 to 115 above are
              repeated.


       117.2. The misrepresentations were made by the Defendants pursuant to a common
              design between them, and they each provided more than trivial assistance in the
              making of those false representations. Paragraphs 68 to 92 above are repeated.



                                               71
     Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 73 of 94




       117.3. All of the Defendants participated in and/or knew about the March 2010
              Restructuring, knowing that its purpose was to conceal from Vale’s due diligence
              inquires the role played by Pentler and its shareholders in securing the Mining
              Licences.


       117.4. All of the Defendants intended Vale to rely on the misrepresentations in entering
              into the JVA and SHA, pursuant to which (as the Defendants knew) Vale would pay
              initial consideration of US$500 million and be liable to pay additional billions of
              dollars to fund the project (and make further payments to BSGR).


       117.5. All of the Defendants stood to receive substantial sums if Vale entered into the JVA
              and SHA (in the case of the Second to Sixth Defendants, by way of bonuses; in the
              case of the First, Seventh and Eighth Defendants, by virtue of their ownership of
              BSGR). Paragraphs 26-27 and 96-98 above are repeated. It is to be inferred from
              the matters in this and the preceding sub-paragraphs that the fraudulent
              misrepresentations were made to advance the Defendants’ own financial interests,
              with the inevitable, foreseeable and intended result that the Claimants would suffer
              loss.


       117.6. It is to be inferred from the matters pleaded in these sub-paragraphs that the
              Defendants reached a combination, agreement or understanding to make
              fraudulent misrepresentations to Vale in the course of Vale’s due diligence exercise
              between about February and 29 March 2010. Had there been no such combination,
              agreement or understanding between the Defendants, one or more of them would
              have told the truth about the corrupt promises and payments made to Mme Touré
              and Thiam, and BSGR / BSGR ProjectCo’s use of Pentler, Cilins, Boutros and
              Thiam as consultants / intermediaries in Guinea in response to one or more of
              Vale’s due diligence enquiries.



                                 SECTION K: PROPRIETARY CLAIM

118. As a result of Vale’s institution of arbitration proceedings against BSGR on 28 April 2014
    and/or the Award, the JVA and SHA were rescinded. In the circumstances, the US$500 million
    paid by Vale International to BSGR on 30 April 2010 and the traceable proceeds thereof are
    to be treated as held by BSGR on constructive trust for Vale International (alternatively, Vale).
    Furthermore, those individuals and/or entities which received onward transfers of the
    traceable proceeds of the US$500 million either as volunteers or as purchasers with notice of




                                                72
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 74 of 94



    the deceit by which Vale was induced to enter into the SHA and JVA hold the sums received
    by them or the traceable proceeds thereof on constructive trust for Vale International (or
    alternatively, Vale).


119. In particular, each of the Defendants (i) were the onward recipients of the proceeds of the
    US$500 million; (ii) received the sums as volunteers, alternatively (for the reasons set out
    herein) with notice of the deceit by which Vale was induced to enter into the SHA and JVA,
    and accordingly; (iii) hold the sums received (including, without limitation, the sums referred
    to below) or the traceable proceeds thereof on constructive trust for Vale International
    (alternatively, Vale).

120. Without prejudice to the Claimants’ rights in relation to all sums paid to the Defendants
    representing traceable proceeds of the US$500 million, the best particulars the Claimants are
    able to give as to the traceable proceeds received by the Defendants are as follows:


       120.1. Steinmetz received the traceable proceeds of the US$500 million by way of
               payments and distributions to him made by BSGR, Nysco and/or Balda in and after
               2010.


       120.2. Cramer received the US$3 million paid to him in or about July 2010, and the sum
               of US$2.5 million paid to Onyx around the same time (as set out at paragraph 97.1
               above).


       120.3. Struik received the US$2 million paid to him in or about July 2010 (as set out in
               paragraph 97.2 above).


       120.4. Avidan received the US$2.5 million paid to him in or about July 2010 (as set out in
               paragraph 97.3 above), together with US$5.92 million paid to Fefania between
               October 2010 and January 2011 (as set out in paragraph 98.1 above).

       120.5. Tchelet received the US$800,000 paid to him in or about July 2010 (as set out in
               97.4 above).

       120.6. Clark received the US$180,000 paid to him in or about July 2010 (as set out in 97.5
               above).


       120.7. Nysco received the approximate sum of US$371.5 million paid to it between May
               and July 2010 (as set out in paragraph 27 above), together with an additional
               US$40 million in August 2012 and US$89.1 million in December 2012.



                                               73
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 75 of 94




       120.8. Balda (it is to be inferred) received substantial sums paid to it by Nysco; and in
               addition dealt with and took decisions regarding expenditure of the US$500 million
               (the minutes of the Balda Council discuss receipt of the US$500 million and how
               the said monies should be applied).



                           SECTION L: CAUSATION, LOSS AND DAMAGE

121. But for the fraudulent misrepresentations made by the Defendants as pleaded above, Vale
    would not have entered into the JVA and the SHA or made (or procured) any of the payments
    referred to in paragraphs 122.1 to 122.4 below, neither would Vale International or Vale
    Austria have made such payments.


122. As a result of the fraudulent misrepresentations made by the Defendants, the Claimants have
    suffered loss and damage in the principal sum of US$1,264,429,365. That sum represents
    the aggregate amount paid by the Claimants pursuant to the JVA and the SHA, as follows:


       122.1. On 30 April 2010, pursuant to the JVA, Vale International paid US$500 million to
               BSGR.


       122.2. Between 2010 and 2015, Vale International provided loans to BSGR ProjectCo and
               two other companies owned by BSGR Guernsey which were involved in the
               development of the Simandou project. These loans were made pursuant to
               promissory notes and in accordance with clause 6.3 of the JVA, pursuant to which
               Vale International financed the amounts necessary to comply with the Business
               Plan as defined in the JVA. The total advanced under the promissory notes (after
               making certain allowances) was US$581,197,104.


       122.3. Between 2010 and 2012 Vale International and/or Vale Austria paid
               US$85,365,652 in preparation of the Simandou Feasibility Study. Vale was
               required to undertake the Feasibility Study pursuant to clause 5.1 of the JVA.


       122.4. Between 2010 and 2013 Vale incurred internal personnel, travel, services and
               other costs in supporting the joint ventures’ operations totalling US$80,018,090.




                                               74
       Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 76 of 94



         122.5. Between April 2014 and April 2019, Vale incurred legal fees, costs and
                 disbursements in pursuing the Arbitration totalling US$17,848,519 (£1,413,565.42
                 being the costs of the arbitration and $16,000,000 for legal and expert fees). 12


123. In the financial year ending 31 December 2014, as a result of the recovaction of the Mining
      Licences, Vale recognised an impairment in its audited accounts of the total value of its
      investment in the joint venture, in a sum of approximately US$1.135 billion.


124. Further or alternatively to paragraph 121 above, Vale has suffered loss and damage in the
      sum of $1,264,429,365. Such damage was suffered:


         124.1. By reason of the diminution in the value of its 100% shareholdings in Vale
                 International and Vale Austria in the sum of $1,166,562,756; and


         124.2. By reason of the expenditure referred to at paragraphs 122.4 and 122.5 above.

                                        SECTION M: INTEREST

125. At all material times since April 2010, Vale and its underlying companies have borrowed
      money (typically by way of the issuance of US Dollar or Euro denominated bonds paying
      interest on a semi-annual basis). But for the misrepresentations and/or conspiracy, the said
      borrowing would have been reduced by the amounts claimed in the preceding paragraph.
      The average annual rate of such borrowing for the period 2010 to 2017 is 4.69%, which the
      Claimants claim by way of damages together with compound interest with semi-annual rests.
      The total amount claimed by way of interest as damages as at 15 January 2020 is
      US$616,686,429, as is further particularised in Appendix 2 hereto.


126. Further or alternatively, the Claimants are entitled to and claim compound, alternatively
      simple, interest pursuant to section 35A of the Senior Courts Act 1981 and/or the equitable
      and/or inherent jurisdiction of the court at such a rate and on such sums and for such periods
      as the court thinks fit.



AND THE CLAIMANTS CLAIM:

(1)      An order that the Defendants are jointly and severally liable to pay damages in the sum of
         US$1,264,429,365; alternatively in such sum as the court thinks fit;



12
  GBP/USD exchange rate as at Award Date 1.31
(https://www.bloomberg.com/quote/GBPUSD:CUR).


                                                  75
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 77 of 94



(2)    The sum of US$616,686,429 by way of damages in relation to the interest payments that
       Vale and its underlying companies have paid on the said US$1,264,429,365, together with
       such further interest as accrues after 15 January 2020; alternatively interest at such rate
       and for such period as the Court deems fit pursuant to the Senior Courts Act 1981 and/or
       the Court’s inherent and/or equitable jurisdiction;

(3)    A declaration that, to the extent each of the Defendants received part of the proceeds of
       the US$500 million paid by the Third Claimant to BSGR on 30 April 2010, that Defendant
       holds those funds (or the traceable proceeds thereof) on constructive trust for the Third
       Claimant (alternatively, the First Claimant);

(4)    All necessary accounts and inquiries, including but not limited to those necessary to follow,
       trace and identify the traceable proceeds of the funds received by the Defendants and held
       by the Defendants on constructive trust in accordance with (3) above, together with orders
       directing those traceable proceeds to be transferred to the Third Claimant (alternatively,
       the First Claimant);

(5)    Further or other relief;

(6)    Costs.

                                                                            SONIA TOLANEY QC

                                                                                     TIM AKKOUH

                                                                          CHRISTOPHER LLOYD




                                                76
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 78 of 94




STATEMENT ОF TRUTH

The Claimants believe that the facts stated in these Particulars of Claim are true. I am duly
authorised by the Claimants to sign this statement.



                               ~C~vV
Signed:

Name:                      Alexandre Silva D Ambrosio

Position or office held:   Global General Counsel

Date:                      f 5 Тa✓~ 'o        -Za.20
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 79 of 94



                           Appendix 1
1) Prior to March 2006   – BSG GroupDocument
                  Case 1:20-mc-00212-AJN Structure
                                                5-6   Filed 05/21/20 Page 80 of 94




                                                         The Balda Foundation
                                                               (“Balda”)
                                                             Liechtenstein



                                                          Nysco Management
                                                         Corporation (“Nysco”)
                                                                  BVI



                      BSG Metals & Mining                BSG Resources Limited
                      Limited (“BSG Metals                (“BSGR”) Guernsey
                        and Mining”) BVI


                                                           BSG Steel Holdings
                                                         Limited (“BSGR Steel”)
                                                                   BVI



                                                        BSG Resources (Guinea)
                                                        Limited (“BSGR BVI”) BVI




                                                                                     1
2) 10 March 2006Case
                 – Pentler    and Mme
                     1:20-mc-00212-AJN   Touré5-6granted
                                       Document             shareholdings
                                                   Filed 05/21/20 Page 81 of 94




                        Balda

                                100%
                                                     Noy, Cilins,
                                                                            Mme Touré
                                                      Lev Ran
                        Nysco

                                100%                        66.7%                    33.3%

                        BSGR                              Pentler Holdings Limited
                                                                 (“Pentler”)
                                100%                                BVI
                      BSGR Steel
                                                                       17.65%
                    82.35%

                       BSGR BVI




                                                                                             2
3) April 2006 – BSGR   ProjectCo incorporated
                 Case 1:20-mc-00212-AJN Document 5-6 in  Guinea
                                                      Filed 05/21/20   Page 82 of 94




                          Balda

                                  100%
                                                      Noy, Cilins,
                                                                             Mme Touré
                                                       Lev Ran
                          Nysco

                                  100%                       66.7%                     33.3%

                          BSGR                             Pentler Holdings Limited
                                                                  (“Pentler”)
                                  100%                               BVI
                       BSGR Steel
                                                                        17.65%
                              82.35%

                        BSGR BVI

                              100%


               BSG Resources Guinea S.a.r.l
                (“BSGR ProjectCo”) Guinea


                                                                                               3
4) 24 March 2008Case
                 – BSGR      Steel buys
                     1:20-mc-00212-AJN    back5-6
                                       Document Pentler’s   shares
                                                  Filed 05/21/20 Pagein
                                                                      83BSGR
                                                                        of 94 BVI




                                            Balda

                                                    100%

                                           Nysco

                                                    100%

                                           BSGR

                                                    100%

                                         BSGR Steel

                                                100%

                                          BSGR BVI

                                                100%

                                       BSGR ProjectCo




                                                                                    4
5) 10 February 2009
                Case –  BSGR Guernsey
                     1:20-mc-00212-AJN      incorporated
                                       Document 5-6 Filed 05/21/20   Page 84 of 94




                                             Balda

                                                     100%

                                            Nysco

                                                     100%

                                            BSGR


                  100%                                                    100%

                    BSGR Steel
                                                             BSG Resources (Guinea)
                  100%                                          Limited (“BSGR
                                                              Guernsey”) Guernsey
                     BSGR BVI

                  100%

                  BSGR ProjectCo




                                                                                      5
6) 17 February 2009Case
                    – Sale   of BSGR ProjectCo
                        1:20-mc-00212-AJN Document from  BSGR
                                                    5-6 Filed      BVI Page
                                                              05/21/20 to BSGR     Guernsey
                                                                            85 of 94




                                                  Balda

                                                          100%

                                                 Nysco

                                                          100%

                                                 BSGR


                                                                            100%

                     BSGR Steel                                      BSGR Guernsey

                 100%                                                        100%

                                                                     BSGR ProjectCo
                        BSGR BVI



                   BSGR ProjectCo




                                                                                              6
7) 31 March 2010Case
                 – transfer    BSGR Steel
                     1:20-mc-00212-AJN       and
                                       Document 5-6 BSGR      BVI to
                                                     Filed 05/21/20   BSG
                                                                    Page 86 of Metals
                                                                               94     and Mining




                                                         Balda

                                                                 100%

                                                         Nysco
                                          100%
                                                                 100%
                         BSG Metals and
                                                        BSGR
                            Mining
                                 100%

                          BSGR Steel                        100%

                                  100%
                                                    BSGR Guernsey
                           BSGR BVI
                                                           100%

                                                    BSGR ProjectCo




                                                                                                   7
8) 30 April 2010 –Case
                   Vale   acquires 51%Document
                       1:20-mc-00212-AJN stake 5-6
                                                in BSGR      Guernsey
                                                   Filed 05/21/20 Page 87 of 94




                                                               Vale S.A. (“Vale”) Brazil


                               Balda
                                                                            100%
                                       100%

                           Nysco                                  Vale International
                                                                   Holdings GmbH
                                       100%                        (“Vale Austria”)
                                                                       Austria
                           BSGR


                                                49%    51%
                                              BSGR Guernsey

                        100%
                                                      100%                          100%
          BSGR Resources                      BSGR ProjectCo              BSGR Logistics
           (Liberia) Limited                                                  Corp.
                  BVI                                                        Liberia

                     100%
           BSGR (Liberia)
              Limited
              Liberia
                                                                                           8
Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 88 of 94



                           Appendix 2
                                   Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 89 of 94


Summary
      Application date                        15.1.20

      Category                                   Date         Amount ($)        Interest rate   Pre-award interest accrued ($)
      Promissory notes                        Various        581,197,104            4.6925%                      256,210,489
      Initial consideration                30/04/2010        500,000,000            4.6925%                      284,737,239
      Costs of the feasibility study       01/12/2011         85,365,652            4.6925%                        39,093,828
      Vale’s internal costs                01/12/2011         80,018,090            4.6925%                        36,644,873
      Total                                                                                                      616,686,429

End
                             Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 90 of 94


Promissory notes: compounded interest using Vale's average cost of debt
   Application date                                             15.1.20
   Vale's average cost of debt (2010-2017)                     4.6925%
   Number of days in a year                                        365
   Compounding frequency per annum                                   2

   Number of days between each compounding                       182.5

   Pre-award interest in relation to each promissory note

   Promisor                  Date       Principal ($)       Interest ($)
   VBG Guinea          07/06/2010         2,075,000          1,165,971
   VBG Liberia         12/07/2010           400,000            221,993
   VBG Guinea          05/08/2010         2,750,000          1,513,180
   VBG Guinea          23/08/2010         1,200,000            656,046
   VBG Guinea          22/10/2010           700,000            374,470
   VBG Guinea          17/11/2010        23,500,000         12,452,508
   VBG Guinea          17/11/2010         1,800,000            953,809
   VBG Liberia         02/12/2010           300,000            158,094
   VBG Guinea          28/12/2010         2,800,000          1,461,442
   VBG Guinea          14/01/2011         2,000,000          1,037,319
   VBG Liberia         02/02/2011           100,000             51,500
   VBG Guinea          02/02/2011        10,000,000          5,149,971
   VBG Logistics       17/03/2011         1,000,000            506,741
   VBG Guinea          15/04/2011         7,500,000          3,758,991
   VBG Logistics       15/04/2011         1,000,000            501,199
   VBG Guinea          25/04/2011        18,000,000          8,987,263
   VBG Logistics       25/04/2011         4,000,000          1,997,169
   VBG Guinea          17/05/2011        14,000,000          6,931,493
   VBG Logistics       17/05/2011           500,000            247,553
   VBG Logistics       23/05/2011         3,000,000          1,481,901
   VBG Guinea          02/06/2011        13,500,000          6,642,943
   VBG Guinea          02/06/2011         2,000,000            984,140
   VBG Logistics       20/07/2011         1,000,000            482,996
   VBG Logistics       20/07/2011         1,500,000            724,495
   VBG Guinea          05/08/2011        11,000,000          5,279,826
   VBG Logistics       05/08/2011         1,000,000            479,984
   VBG Guinea          02/09/2011         8,500,000          4,035,184
   VBG Guinea          15/09/2011         2,000,000            944,587
                     Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 91 of 94


VBG Guinea      15/09/2011    1,200,000          566,752
VBG Guinea      26/09/2011    9,000,000        4,232,131
VBG Logistics   03/10/2011    4,000,000        1,875,718
VBG Guinea      05/10/2011    8,500,000        3,982,728
VBG Guinea      14/10/2011   10,500,000        4,902,215
VBG Guinea      01/11/2011    7,000,000        3,244,683
VBG Guinea      15/11/2011    4,300,000        1,981,976
VBG Guinea      01/12/2011   20,000,000        9,159,147
VBG Logistics   01/12/2011    1,300,000          595,345
VBG Guinea      15/12/2011   24,300,000       11,065,390
VBG Logistics   15/12/2011    3,000,000        1,366,098
VBG Guinea      27/12/2011   16,300,000        7,386,316
VBG Logistics   11/01/2012    3,000,000        1,351,143
VBG Guinea      19/01/2012    7,500,000        3,366,804
VBG Liberia     19/01/2012      300,000          134,672
VBG Guinea      08/02/2012   10,000,000        4,452,294
VBG Liberia     08/02/2012      300,000          133,569
VBG Logistics   16/02/2012    4,000,000        1,775,044
VBG Guinea      01/03/2012   12,700,000        5,603,172
VBG Guinea      15/03/2012   24,500,000       10,746,508
VBG Logistics   30/03/2012    4,000,000        1,743,573
VBG Guinea      01/04/2012    6,000,000        2,613,171
VBG Guinea      16/04/2012    2,000,000          865,589
VBG Guinea      02/05/2012    7,600,000        3,267,122
VBG Guinea      22/05/2012   26,000,000       11,082,630
VBG Guinea      01/06/2012   14,500,000        6,154,434
VBG Guinea      15/06/2012   10,000,000        4,219,118
VBG Liberia     15/06/2012      100,000           42,191
VBG Guinea      27/06/2012    9,700,000        4,071,528
VBG Guinea      16/07/2012   20,700,000        8,617,852
VBG Guinea      01/08/2012    5,700,000        2,356,634
VBG Liberia     01/08/2012      300,000          124,033
VBG Guinea      15/08/2012   12,600,000        5,177,746
VBG Logistics   03/09/2012    1,000,000          407,530
VBG Guinea      17/09/2012   10,500,000        4,252,792
VBG Logistics   17/09/2012      150,000           60,754
VBG Guinea      24/09/2012    5,500,000        2,220,782
VBG Logistics   24/09/2012      500,000          201,889
VBG Guinea      16/10/2012    2,100,000          839,705
VBG Guinea      19/10/2012   11,000,000        4,392,585
VBG Logistics   19/10/2012      150,000           59,899
                     Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 92 of 94


VBG Logistics   01/11/2012       4,000,000       1,588,065
VBG Guinea      15/11/2012      12,000,000       4,734,395
VBG Logistics   03/12/2012       3,000,000       1,174,040
VBG Logistics   12/12/2012         450,000         175,390
VBG Guinea      12/12/2012      22,500,000       8,769,519
VBG Guinea      19/12/2012       2,000,000         777,041
VBG Guinea      24/12/2012       6,500,000       2,519,652
VBG Logistics   10/01/2013       1,000,000         384,644
VBG Liberia     10/01/2013         100,000          38,464
VBG Logistics   21/01/2013       1,500,000         574,065
VBG Guinea      30/01/2013       1,410,000         537,393
VBG Guinea      07/02/2013      42,400,000      16,100,394
VBG Guinea      20/02/2013       2,200,000         830,387
VBG Logistics   20/02/2013          50,000          18,872
VBG Guinea      06/03/2013       5,700,000       2,137,503
VBG Logistics   27/03/2013       1,500,000         557,004
VBG Logistics   24/04/2013       1,000,000         366,465
VBG Guinea      10/06/2013       1,980,000         709,490
VBG Logistics   10/06/2013          20,000           7,167
VBG Logistics   03/07/2013          55,000          19,490
VBG Logistics   03/07/2013       1,000,000         354,364
VBG Guinea      17/07/2013       1,700,000         598,326
VBG Guinea      07/08/2013       2,000,000         696,707
VBG Guinea      18/09/2013       1,200,000         409,412
VBG Logistics   22/10/2013       1,000,000         335,394
VBG Guinea      19/11/2013         800,000         264,521
VBG Guinea      16/12/2013         385,000         125,546
VBG Guinea      23/12/2013       1,200,000         389,897
VBG Guinea      13/01/2014       1,400,000         449,936
VBG Guinea      11/02/2014         800,000         253,218
VBG Logistics   31/03/2014       1,500,000         462,775
VBG Logistics   31/03/2014          50,000          15,426
VBG Guinea      24/07/2014         600,000         173,720
VBG Guinea      24/10/2014         770,000         211,400
VBG Logistics   11/12/2014         500,000         133,397
VBG Guinea      02/02/2015         280,000          72,322

VBG Guinea      20/10/2014 -     1,677,896 -      461,746
VBG Guinea      04/09/2014 -       600,000 -      169,601

Total                          581,197,104     256,210,489
      Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 93 of 94



End
                                  Case 1:20-mc-00212-AJN Document 5-6 Filed 05/21/20 Page 94 of 94


Other pre-award: compounded interest using Vale's average cost of debt
      Application date                                                   15.1.20
      Vale's average cost of debt (2010-2017)                           4.6925%
      Number of days in a year                                              365
      Compounding frequency per annum                                         2

      Number of days between each compounding                             182.5

      Other pre-award interest

      Category                                 Date    Amount ($)    Interest ($)
      Initial consideration              30/04/2010   500,000,000   284,737,239
      Costs of the feasibility study     01/12/2011    85,365,652    39,093,828
      Vale’s internal costs              01/12/2011    80,018,090    36,644,873

      Total                                           665,383,742   360,475,940

End
